CONFIDENTIAL

Execution Version

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.47

 

 

 

 

 

 

 

 

License Agreement

 

By and Between

 

Vitae Pharmaceuticals, Inc.

 

and

 

Syndax Pharmaceuticals, Inc.

 

 

______________________________________

Dated as of October 13, 2017

______________________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

table of contents

Page

 

Article 1.

Definitions1

 

Article 2.

LICENSE GRANT14

 

 

2.1.

Exclusive License Grant14

 

 

2.2.

Sublicense Rights14

 

 

2.3.

Subcontractors16

 

 

2.4.

Retained Rights16

 

Article 3.

TRANSFER ACTIVITIES16

 

 

3.1.

Licensed Compound and Transfer16

 

 

3.2.

Licensor Materials Disclaimer17

 

 

3.3.

Contact Persons17

 

Article 4.

DEVELOPMENT, MANUFACTURING, AND COMMERCIALIZATION18

 

 

4.1.

General Responsibilities18

 

 

4.2.

Diligence Obligations18

 

 

4.3.

Development Plan18

 

 

4.4.

Development Reporting18

 

 

4.5.

Commercialization Reporting19

 

 

4.6.

Priority Review Voucher19

 

Article 5.

CONSIDERATION AND FINANCIAL TERMS20

 

 

5.1.

Upfront Payment20

 

 

5.2.

Reimbursement of Patent Expenses20

 

 

5.3.

Development Milestones20

 

 

5.4.

Sales Milestones22

 

 

5.5.

Royalty Payments23

 

 

5.6.

Income from Sublicensees25

 

 

5.7.

Payment Reports; Payments26

 

 

5.8.

Other Payments26

 

 

5.9.

No Refunds; Offsets27

 

 

5.10.

Exchange Rate27

 

 

5.11.

Taxes27

 

 

5.12.

Audit28

 

- i -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

5.13.

Manner of Payment; Late Payment28

 

Article 6.

INTELLECTUAL PROPERTY RIGHTS28

 

 

6.1.

Ownership28

 

 

6.2.

Prosecution of Patent Rights29

 

 

6.3.

Patent Term Extensions29

 

 

6.4.

Infringement of Patent Rights by Third Parties29

 

 

6.5.

Patent Challenges31

 

 

6.6.

Common Interest31

 

Article 7.

CONFIDENTIALity31

 

 

7.1.

Confidential Information31

 

 

7.2.

Publicity33

 

 

7.3.

Publications33

 

 

7.4.

No Use of Name34

 

Article 8.

REPRESENTATIONS, WARRANTIES, AND COVENANTS34

 

 

8.1.

Mutual Representations and Warranties34

 

 

8.2.

Additional Representations and Warranties of Licensor35

 

 

8.3.

Licensee Covenants. Licensee covenants to Licensor that:37

 

 

8.4.

No False Statements37

 

 

8.5.

No Other Warranties38

 

Article 9.

TERM; TERMINATION38

 

 

9.1.

Term38

 

 

9.2.

Mutual Termination. This Agreement may be terminated by written agreement of
each Party38

 

 

9.3.

Termination at Will38

 

 

9.4.

Termination for Cause38

 

 

9.5.

Termination for Patent Challenges38

 

 

9.6.

Termination for an Insolvency Event39

 

 

9.7.

Effects of Termination39

 

 

9.8.

Accrued Rights44

 

 

9.9.

No Waiver45

 

 

9.10.

Survival45

 

Article 10.

DISPUTE RESOLUTION45

 

 

10.1.

Exclusive Dispute Resolution Mechanism45

 

 

10.2.

Resolution by Executive Officers45

 

- ii -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

10.3.

Litigation45

 

 

10.4.

Jurisdiction45

 

 

10.5.

Injunctive Relief46

 

 

10.6.

Waiver of Right to Jury Trial46

 

Article 11.

INDEMNIFICATION; INSURANCE46

 

 

11.1.

Indemnification by Licensee46

 

 

11.2.

Indemnification by Licensor46

 

 

11.3.

Indemnification Procedures47

 

 

11.4.

Settlement48

 

 

11.5.

Insurance48

 

Article 12.

Miscellaneous48

 

 

12.1.

Notice48

 

 

12.2.

Non-Solicit49

 

 

12.3.

Designation of Affiliates49

 

 

12.4.

Assignment49

 

 

12.5.

Limitation of Liability50

 

 

12.6.

Severability50

 

 

12.7.

Waiver and Non-Exclusion of Remedies50

 

 

12.8.

Relationship of the Parties50

 

 

12.9.

No Third Party Beneficiaries50

 

 

12.10.

Construction; Rules of Construction51

 

 

12.11.

Governing Law51

 

 

12.12.

Entire Agreement51

 

 

12.13.

Counterparts51

 

 

 

- iii -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is made effective as of October 13,
2017 (the “Effective Date”) by and between Vitae Pharmaceuticals, Inc., a
Delaware corporation with a place of business at 400 Interpace Parkway,
Parsippany, New Jersey 07054 (“Licensor”) and Syndax Pharmaceuticals, Inc., a
Delaware corporation with a place of business at 35 Gatehouse Drive, Building D,
Floor 3, Waltham, Massachusetts 02451 (“Licensee”). Licensor and Licensee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”  

RECITALS

WHEREAS, Licensor Controls certain Patent Rights, Know-How, and other
Intellectual Property Rights related to the Licensed Compound; and

WHEREAS, Licensee wishes to obtain, and Licensor desires to grant, a license
under certain Patent Rights, Know-How, and other Intellectual Property Rights
Controlled by Licensor to Exploit the Licensed Compounds and Licensed Products
on the terms and conditions set forth herein.

NOW, THEREFORE, the Parties agree as follows:

Article 1.

Definitions

1.1.

“Accepted” means (a) with respect to any NDA, the date of which Licensee or its
Affiliate or Sublicensee receives a notification from the applicable Regulatory
Authority indicating that such NDA has been filed, and (b) with respect to any
IND, 30 days following the filing of such IND if Licensee or its Affiliate or
Sublicensee has not received any notice of a clinical hold from the applicable
Regulatory Authority during such 30 day period; provided that, if Licensee or
its Affiliate or Sublicensee does receive a notice of a clinical hold, then the
applicable IND will be deemed “Accepted” on the date on which the applicable
Regulatory Authority lifts such clinical hold.

1.2.

“Affiliate” means, with respect to a Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such first Person at any time for so long as such
Person controls, is controlled by or is under common control with such first
Person.  For purposes of this definition, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” mean:  (a)
the possession, directly or indirectly, of the power to direct the management or
policies of a business entity, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance or
otherwise; or (b) the ownership, directly or indirectly, of more than 50% of the
voting securities or other ownership interests of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity). In the case of Licensor, Allergan is an Affiliate of
Licensor.

1.3.

“Agreement” has the meaning set forth in the Preamble.

1.4.

“Allergan” means Allergan, Inc., a Delaware corporation.

1.5.

“Annual Net Sales” means, with respect to a given Calendar Year, the aggregate
amount of Net Sales for all Licensed Products in all countries in the Territory
for such Calendar Year.

- 1 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.6.

“Applicable Law” means any applicable federal, state, local, municipal, foreign,
or other law, statute, legislation, constitution, principle of common law, code,
treaty ordinance, regulation, rule, or order of any kind whatsoever put into
place under the authority of any Governmental Authority, including the FFDCA,
Prescription Drug Marketing Act, the Generic Drug Enforcement Act of 1992 (21
U.S.C. §335a et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), Federal Civil
False Claims Act (31 U.S.C. §3729 et seq.), and the Anti-Kickback Statute (42
U.S.C. §1320a-7b et seq.), all as amended from time-to-time, together with any
rules, regulations, and compliance guidance promulgated thereunder. “Applicable
Law” will include the applicable regulations and guidance of the FDA and
European Union (and national implementations thereof) that constitute good
laboratory practices (GLP), good manufacturing practices (GMP), and good
clinical practices (GCP) (and, if and as appropriate under the circumstances,
ICH guidance or other comparable regulation and guidance of any applicable
Governmental Authority).

1.7.

“Breaching Party” has the meaning set forth in Section 9.4 (Cure Periods).

1.8.

“[*]” means [*].

1.9.

“Business Day” means a day other than a Saturday or Sunday or a day on which
banking institutions in New York, New York are permitted or required to be
closed.

1.10.

“Calendar Quarter” means a period of three consecutive months corresponding to
the calendar quarters commencing on the first day of January, April, July, or
October, except that the first Calendar Quarter of the Term will commence on the
Effective Date and end on the day immediately prior to the first to occur of
January 1, April 1, July 1, or October 1 after the Effective Date and the last
Calendar Quarter will end on the last day of the Term.

1.11.

“Calendar Year” means a period of 12 consecutive months corresponding to the
calendar year commencing on the first day of January, except that the first
Calendar Year of the Term will commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term will commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.12.

“CDA” has the meaning set forth in Section 12.13 (Entire Agreement).

1.13.

“Challenge” means, with respect to any Licensor Patent Right, to contest the
validity or enforceability of any such Licensor Patent Right, in whole or in
part, in any court, arbitration proceeding or other tribunal, including the
United States Patent and Trademark Office and the United States International
Trade Commission.  As used in this definition the term “contest” includes [*];
but excludes [*].

1.14.

“Claim” has the meaning set forth in Section 11.1 (Indemnification by Licensee).

1.15.

“Clinical Trial” means any clinical trial in humans that is designed to generate
data in support or maintenance of any Regulatory Submission, including any Phase
I Clinical Trial, Phase II Clinical Trial, Pivotal Clinical Trial, or any
post-approval clinical trial in humans.

1.16.

“Combination Product” means a Licensed Product that is comprised of or contains
a Licensed Compound as an active ingredient together with one (1) or more other
active ingredients and is sold either as a fixed dose/unit or as separate
doses/units in a single package.

- 2 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.17.

“Commercialize” means, in respect of a product, any and all activities directed
to the preparation for sale of, offering for sale of, or sale of such product,
including activities related to marketing, promoting, distributing, and
importing such product and interacting with Regulatory Authorities regarding any
of the foregoing.  When used as a verb, “Commercialize” means to engage in
Commercialization activities.

1.18.

“Commercially Reasonable Efforts” means, with respect to Licensee’s obligations
under the Agreement to Exploit the Licensed Compounds and Licensed Products, the
level of efforts in carrying out such obligation in a sustained manner that is
at least consistent with the efforts that a similarly situated biotechnology
company would typically devote to compounds and products of similar commercial
and scientific potential at a similar stage in their lifecycle, based on market
conditions then prevailing and taking into account expected and actual cost and
time to Exploit the Licensed Compounds and Licensed Products, the potential
profitability of the Licensed Compounds and Licensed Products, the
competitiveness of the marketplace, the performance of other products that are
of similar market potential, the likely timing of other products’ entry into the
market and all other relevant legal and technical factors. The expenditure of
Commercially Reasonable Efforts requires, with respect to a particular task or
activity in Exploiting the Licensed Compounds and Licensed Products, that
Licensee: [*]. The expenditure of Commercially Reasonable Efforts requires
Licensee to [*] given the commercial and scientific potential of the Licensed
Compounds and Licensed Products, and [*] for purposes of determining Licensee’s
expenditure of Commercially Reasonable Efforts.

1.19.

“Confidential Information” means all non-public or proprietary information
disclosed by a Party to the other Party under this Agreement, which may include
ideas, inventions, discoveries, concepts, compounds, compositions, formulations,
formulas, practices, procedures, processes, methods, knowledge, Know-How, trade
secrets, technology, inventories, machines, techniques, development, designs,
drawings, computer programs, skill, experience, documents, apparatus, results,
clinical and regulatory strategies, regulatory documentation, information and
submissions pertaining to or made in association with Regulatory Submissions,
data (including pharmacological, toxicological, and clinical data, raw data,
analytical and quality control data, manufacturing data and descriptions, patent
and legal data, market data, financial data or descriptions), devices, assays,
chemical formulations, specifications, material, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, without regard as to whether any of the foregoing is marked “confidential”
or “proprietary,” or disclosed in oral, written, graphic, or electronic form.  

1.20.

“Contact Person” has the meaning set forth in Section 3.4 (Contact Persons).

1.21.

“Control” means, with respect to any Intellectual Property Rights, Regulatory
Submissions, Regulatory Approvals, or Materials (including compounds), ownership
or possession by a Party, including its Affiliates, of the ability (without
taking into account any rights granted by one Party to the other Party under the
terms of this Agreement) to grant access, a license, or a sublicense (as the
case may be) to such Intellectual Property Rights, Regulatory Submissions,
Regulatory Approvals, or Materials, without (a) violating the terms of any
agreement or other arrangement with, or (b) necessitating the consent of, in
each case ((a) or (b)), any Third Party, at such time that the Party would be
first required under this Agreement to grant the other Party such access,
license, or sublicense.  In addition, with respect to any Intellectual Property
Rights, Regulatory Submissions, Regulatory Approvals, or Materials acquired or
in-licensed by a Party after the Effective Date from a Third Party for which
payments would be owed to a Third Party in order to grant access, a license or a
sublicense hereunder, such Intellectual Property Rights, Regulatory Submissions,
Regulatory Approvals, and Materials will not be treated as “Controlled” by the

- 3 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

granting Party if (i) the Party granting access, a license, or a sublicense
discloses to the other Party all payments due to such Third Party in
consideration for the sublicense to and arising out of the exercise of such
rights by the other Party of such Intellectual Property Rights, Regulatory
Submissions, Regulatory Approvals, or Materials and all obligations required to
be passed on to a party to which a license, sublicense, or access is granted,
and (ii) such other Party either declines to pay such payments or does not agree
to comply with such obligations or, after failing to decline to pay such
payments or comply with such obligations, later does not pay such payments in a
timely manner or does not comply with such obligations.  Notwithstanding
anything to the contrary set forth in this Agreement, a Party (or Affiliate of a
Party, as applicable) will not be deemed to Control any Intellectual Property
Rights, Regulatory Submissions, Regulatory Approvals, or Materials if (i) such
Intellectual Property Rights, Regulatory Submissions, Regulatory Approvals, or
Materials are owned or in-licensed by a Third Party that becomes an Affiliate of
such Party (or Affiliate of a Party, as applicable) after the Effective Date as
a result of such Party (or Affiliate of a Party, as applicable) acquiring or
being acquired by such Third Party, whether by merger, stock purchase, or
purchase of assets and (ii) such Intellectual Property Rights, Regulatory
Submissions, Regulatory Approvals, or Materials were not Controlled by such
Party (or Affiliate of a Party, as applicable) prior to such acquisition.

1.22.

“Cover” or “Covered” or “Covering” means, with respect to a given compound,
product, or material and a given Patent Right, that the manufacture, use, sale,
offer for sale, or importation of such compound, product, or material would
infringe one or more claims of such Patent Right absent ownership of or a
license under such Patent Right.

1.23.

“Defense Action” has the meaning set forth in Section 6.4.1 (Notification).

1.24.

“Develop” or “Development” means any and all activities, including research,
discovery, compound identification and generation, non-clinical, pre-clinical
trials, and Clinical Trials, post approval studies, supporting Manufacturing,
production process development and formulation, and related regulatory
activities directed to obtaining and maintaining Regulatory Approval for a
product for an Indication.  When used as a verb, “Develop” means to engage in
Development activities.

1.25.

“Disclosing Party” has the meaning set forth in Section 7.1.1 (Nondisclosure and
Non-Use).

1.26.

“Disputes” has the meaning set forth in Section 10.1 (Exclusive Dispute
Resolution Mechanism).

1.27.

“Effective Date” has the meaning set forth in the Preamble.

1.28.

“EMA” means the European Medicines Agency, or any successor agency thereto
having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products, delivery systems,
and devices in the European Union.

1.29.

“Executive Officer” has the meaning set forth in Section 10.2 (Resolution by
Executive Officers).

1.30.

“Exploit” means, in respect of a compound, product, or material, to make, have
made, import, use, sell, or offer for sale, including to research, Develop,
Commercialize, register, seek Regulatory Approval for, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market, or have sold or otherwise
dispose of such compound, product, or material. When used as a verb, “Exploit”
and “Exploiting” means to engage in Exploitation and “Exploited” has a
corresponding meaning.

- 4 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.31.

“FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.

1.32.

“FDASIA” means the Food and Drug Administration Safety and Innovation Act, as
amended from time-to-time, together with any rules, regulations, and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.33.

“FFDCA” means the Federal Food, Drug and Cosmetic Act under United States Code,
Title 21, as amended from time-to-time, together with any rules, regulations,
and requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.34.

“Field” means all therapeutic, prophylactic, and diagnostic uses in humans.

1.35.

“First Commercial Sale” means, with respect to any Licensed Product and with
respect to any country of the Territory, the first sale of such Licensed Product
by Licensor or an Affiliate or Sublicensee of Licensor to a Third Party in such
country after such Licensed Product has been granted Regulatory Approval by the
appropriate Regulatory Authority in such country.

1.36.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

1.37.

“Generic Competition Percentage” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, total aggregate [*] of the applicable
Generic Product sold in a Calendar Year in such country divided by the sum of:
(a) total aggregate [*] of the applicable Licensed Product sold in such Calendar
Year in such country, and (b) total aggregate [*] of such Generic Product sold
in such Calendar Year in such country, where, in each case ((a) and (b)), the
total aggregate [*] of a Licensed Product and each Generic Product will be based
on [*].

1.38.

“Generic Product” means, with respect to a given Licensed Product in a given
country, any pharmaceutical product sold by a Third Party (other than as a
Sublicensee) in such country that: (a) contains the [*], (b) is approved by the
applicable Regulatory Authority in such country for [*], and (c) is [*] by the
applicable Regulatory Authority in such country [*].

1.39.

“Governmental Authority” means any federal, state, national, state, provincial
or local government, or political subdivision thereof, or any supranational or
multinational organization, quasi-governmental, private body, agency,
instrumentality, court, body, board, committee, panel, commission, official or
other authority entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or tax authority or power, any court or tribunal
(or any department, bureau or division thereof, governmental arbitrator or
arbitral body).

1.40.

“ICH” means International Conference on Harmonization.

1.41.

“IND” means (a) an investigational new drug application filed with the FDA for
authorization to commence clinical studies and its equivalent in other countries
or regulatory jurisdictions, and (b) all supplements and amendments that may be
filed with respect to the foregoing.

1.42.

“Indemnifying Party” has the meaning set forth in Section 11.3.1 (Notice).

1.43.

“Indemnitee” has the meaning set forth in Section 11.3.1 (Notice).

1.44.

“Independent Prices” has the meaning set forth in Section 1.68 (Net Sales).

- 5 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.45.

“Indication” means the use of a pharmaceutical product for the treatment,
prevention, cure, or control of a specific human disease, disorder, illness, or
condition

1.46.

“Intellectual Property Rights” means all rights in Patent Rights, Trademarks,
copyrights, design rights, database rights, moral rights, Know-How, inventions
(including Inventions), and any and all other intellectual property or
proprietary rights (whether registered or unregistered) now known or hereafter
recognized in any jurisdiction, and all applications and rights to apply for any
of them, anywhere in the world.

1.47.

“Inventions” means any and all inventions, improvements, discoveries, and
developments, whether or not patentable, made, conceived, or reduced to practice
in the course of performance of this Agreement whether made, conceived or
reduced to practice by, or on behalf of, Licensor, Licensee, the Parties
jointly, or any Affiliate of either Party.

1.48.

“Know-How” means all technical and scientific information, knowledge,
technology, experimental protocols and procedures, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, ideas,
concepts, designs, drawings, specifications, data, results, and other materials,
including all physical, chemical, and biological materials, (together, in each
case, with all improvements to any of the foregoing).

1.49.

“Knowledge” means (a) with respect to representations and warranties regarding
[*], the [*] knowledge of [*], after [*] (but [*]), and (b) with respect to all
other representations and warranties, the [*] knowledge of [*], or [*], in each
case, [*].

1.50.

“Licensed Compound” means: (a) [*], (b) any compounds developed or acquired by
Licensor during the Term, and Controlled by Licensor, that (A) [*], and (B) [*],
or (c) any salts, esters, analogs, enantiomers, stereoisomers, prodrugs,
solvates or polymorphs of any compound described in the foregoing clauses (a)
and (b), in each case, to the extent [*].

1.51.

“Licensed Product” means any pharmaceutical product containing a Licensed
Compound, including all forms, presentations, strengths, doses, and formulations
(including any method of delivery), whether as a single active ingredient or
together with one or more other active ingredients.

1.52.

“Licensed Product Infringement” has the meaning set forth in Section 6.4.2(a)
(Licensee Right).

1.53.

“Licensee” has the meaning set forth in the Preamble.

1.54.

“Licensee Grantback Technology” has the meaning set forth in Section 9.7.4
(License Grant to Licensor).

1.55.

“Licensee Indemnitee” has the meaning set forth in Section 11.2 (Indemnification
by Licensor).

1.56.

“Licensor Indemnitee” has the meaning set forth in Section 11.1 (Indemnification
by Licensee).

1.57.

“Licensor Know-How” means all Know-How solely relating to a Licensed Compound or
Licensed Product (other than an active pharmaceutical ingredient in a Licensed
Product that is not a Licensed Compound) that is (a) Controlled by Licensor or
any of its Affiliates as of the Effective Date, or (b) invented, conceived,
discovered, created, or otherwise developed solely by or on behalf of Licensor
during the Term in the performance of Licensor’s obligations under this
Agreement.

- 6 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.58.

“Licensor Materials” means (a) existing inventory of Licensed Compound set forth
on Schedule 3.1, and (b) any other Materials provided by Licensor in connection
with the transfer of the Licensor Know-How.

1.59.

“Licensor Patent Rights” means (a) those Patent Rights set forth on Schedule
1.59, and (b) all other Patent Rights Controlled by Licensor as of the Effective
Date or during the Term, in each case, that Cover any Licensed Compound or the
Exploitation of any Licensed Compound (but not to the extent any such Patent
Rights Cover any active pharmaceutical ingredient that is not a Licensed
Compound).

1.60.

“Licensor Technology” means collectively, (a) Licensor Patent Rights, and (b)
Licensor Know-How.

1.61.

“Losses” has the meaning set forth in Section 11.1 (Indemnification by
Licensee).

1.62.

“Major EU Country” means any one of France, Germany, Italy, Spain, and the
United Kingdom.

1.63.

“Major Market Country” means any one of the [*].

1.64.

“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a Licensed Compound or a Licensed Product, or any ingredient
thereof, including test method development and stability testing, formulation,
manufacturing scale-up, manufacturing for Development or Commercialization,
labeling, filling, processing, packaging, in-process and finished Licensed
Product testing, shipping, storing, or release of a Licensed Compound or a
Licensed Product or any ingredient thereof, quality assurance and quality
control activities related to manufacturing and release of a Licensed Compound
or a Licensed Product, ongoing stability tests, and regulatory activities
related to any of the foregoing. When used as a noun, “Manufacture” or
“Manufacturing” means any and all activities involved in Manufacturing.

1.65.

“Materials” means any tangible chemical, biological, or physical materials.

1.66.

“Mono Product” has the meaning set forth in Section 1.68 (Net Sales).

1.67.

“NDA” means a (a) New Drug Application or supplemental New Drug Application as
contemplated by Section 505(b) of the FFDCA, submitted to the FDA pursuant to 21
C.F.R. § 314, including any amendments thereto, or (b) any comparable
applications filed in or for countries or jurisdictions outside of the United
States to obtain Regulatory Approval to Commercialize a Licensed Product in that
country or jurisdiction.

1.68.

“Net Sales” means, with respect to any Licensed Product, the gross amounts
invoiced or received (whichever first occurs) by Licensee and its Affiliates and
Sublicensees for sales of such Licensed Product to Third Parties, less the
following deductions, to the extent such deductions are paid, incurred, or
otherwise taken, reasonable and customary, provided to Third Parties, and
actually allowed with respect to such sales:

[*]

Notwithstanding anything to the contrary set forth in this Agreement, amounts
received or invoiced by Licensee or its Affiliates or Sublicensees for the sale
of such Licensed Product among Licensee or its Affiliates or Sublicensees for
resale will not be included in the computation of Net Sales hereunder. In any
event, any amounts received or invoiced by

- 7 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Licensee or its Affiliates or Sublicensees will be accounted for only once. For
purposes of determining Net Sales, a Licensed Product will be deemed to be sold
when invoiced.  Net Sales will be determined and accounted for in accordance
with GAAP. A particular deduction may only be accounted for once in the
calculation of Net Sales.  

If consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, then for purposes of determining Net Sales, the Parties will use
the cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly in good faith by Licensor and Licensee based on transactions
of a similar type and standard industry practice, if any.

In the event that the Licensed Product is sold as part of a Combination Product,
then:

(a)subject to (b) and (c) below, Net Sales of the Licensed Product, for the
purposes of determining Royalty payments, shall be determined by multiplying the
Net Sales of the Combination Product by the fraction, A / (A+B) where A is the
wholesale acquisition cost charged by Licensee or its Affiliates or Sublicensees
in such period and country for a Licensed Product containing the Licensed
Compound(s) in the Combination Product as its sole active ingredients (the “Mono
Product(s)”), if such Mono Product is sold separately by Licensee or its
Affiliates or Sublicensees in such period and country (the “Independent
Price(s)”), and B is the wholesale acquisition cost charged by Licensee or its
Affiliates or Sublicensees product(s) containing as their sole active
ingredient(s) those active ingredients that are not Licensed Compounds included
in the Combination Product (“Other Product(s)”) if such Other Product(s) are
sold separately by Licensee or its Affiliates or Sublicensees in such period and
country, in each case for a quantity comparable to that used in such Combination
Product and of substantially the same class, purity and potency or
functionality, as applicable; provided that if any of such Other Product(s) are
not sold separately by Licensee or its Affiliates or Sublicensees, but are
independently marketed by one or more Third Parties, in such period and country,
then such product(s) shall be deemed to be separately sold by Licensee or its
Affiliates or Sublicensees at the average wholesale acquisition costs charged by
such Third Parties for purposes of the calculations in this paragraph; or

(b)if the calculation in subsection (a) cannot be made because the Other
Products are not sold separately by Licensee or its Affiliates or Sublicensees
in such period and country for a quantity comparable to that used in such
Combination Product and of substantially the same class, purity and potency or
functionality, as applicable, Net Sales of the Licensed Product, for the
purposes of determining Royalty payments, shall be determined by multiplying the
Net Sales of the Combination Product by the fraction, A / C where A is the
Independent Price for a Mono Product, and C is the wholesale acquisition cost
charged by Licensee or its Affiliates or Sublicensees for the Combination
Product; or

(c)if the calculation of Net Sales resulting from a Combination Product cannot
be determined by either of the foregoing methods, Net Sales for such Combination
Product shall be calculated based upon the relative value of the active
components of such Combination Product as reasonably determined by the Parties
in good faith.

1.69.

“Non-Breaching Party” has the meaning set forth in Section 9.4 (Cure Periods).

1.70.

“Other Products” has the meaning set forth in Section 1.68 (Net Sales).

- 8 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.71.

“Party” or “Parties” has the meaning set forth in the Preamble.

1.72.

“Patent Office” means a Governmental Authority that administers and regulates
patents, such as the Japan Patent Office, European Patent Office, United States
Patent and Trademark Office, or other similar Governmental Authority.

1.73.

“Patent Rights” means all: (a) all patents or patent applications, including any
continuations, continuations-in-part, divisions, provisional, converted
provisional, continued prosecution or substitute applications, (b) any patent
issued with respect to any of the foregoing patent applications, including
utility models, petty patents, innovation patents and design patents and
certificates of invention, (c) any reissue, reexamination, renewal, restoration
or extension (including any supplementary protection certificate and the like)
of any of the foregoing patents or patent applications, (d) any confirmation
patent or registration patent or patent of addition based on any such patent,
(e) any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents, and (f) all foreign counterparts of any of the foregoing, or as
applicable portions thereof or individual claims therein.

1.74.

“Payment” has the meaning set forth in Section 5.11.1 (General).

1.75.

“Person” means an individual, corporation, company, partnership, trust, limited
liability company, association, or other business entity, including a government
or political subdivision, department or agency of a government.

1.76.

“Phase I Clinical Trial” means a clinical trial that generally provides for the
first introduction into humans of a pharmaceutical product with the primary
purpose of determining safety, metabolism, and pharmacokinetic properties and
clinical pharmacology of such product, in a manner that is generally consistent
with 21 C.F.R. § 312.21(a), as amended (or its successor regulation), or, with
respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction.

1.77.

“Phase II Clinical Trial” means a clinical trial that is intended to explore the
feasibility, safety, dose ranging, or efficacy of a pharmaceutical product,  as
further defined in 21 C.F.R. § 312.21(b), as amended (or its successor
regulation), or, with respect to any other country or jurisdiction, the
equivalent of such a clinical trial in such other country or jurisdiction.

1.78.

“Pivotal Clinical Trial” means a human clinical trial in any country that is
prospectively designed to generate data intended to (a) satisfy the requirements
of in 21 C.F.R. § 312.21(c), as amended (or its successor regulation), or, with
respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction; or (b) otherwise satisfy the
requirements of a Regulatory Authority for obtaining Regulatory Approval. For
the avoidance of doubt, a Phase II Clinical Trial may be a Pivotal Clinical
Trial.

1.79.

“Priority Review Voucher” or “PRV” means a voucher contemplated under Section
908 of the FDASIA that is awarded to a Person in consideration for the
development of a pharmaceutical product for the treatment of a neglected or rare
pediatric disease, which voucher entitles the holder thereof to receive priority
review from the FDA for any product of its choice.

1.80.

“[*]” has the meaning set forth in [*].

1.81.

“[*]” has the meaning set forth in [*].

- 9 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.82.

“Prosecution” or “Prosecute” means, with respect to a Patent Right, all
communication and other interaction with any Patent Office or patent authority
having jurisdiction over a patent application in connection with pre-grant
proceedings.

1.83.

“Receiving Party” has the meaning set forth in Section 7.1.1 (Nondisclosure and
Non-Use).

1.84.

“Regulatory Approval” means, with respect to a country or region in the
Territory, any and all approvals, licenses, registrations, or authorizations
from the relevant Regulatory Authority necessary in order to import, distribute,
market, and sell a pharmaceutical product in such country or region (including
any pricing or pricing reimbursement approvals that are required by Applicable
Law for the import, distribution, marketing, offering for sale, or sale of the
relevant product in such country or region).

1.85.

“Regulatory Authority” means any Governmental Authority responsible for granting
Regulatory Approvals for a Licensed Product in the Territory, including the FDA
in the United States and the EMA in the European Union.

1.86.

“Regulatory Exclusivity” means any exclusive marketing rights or data protection
or other exclusivity rights conferred by any Regulatory Authority with respect
to a Licensed Product in a country or jurisdiction, other than a Patent Right,
including orphan drug exclusivity, pediatric exclusivity, and exclusivity rights
conferred in the U.S. under the Hatch-Waxman Act.

1.87.

“Regulatory Submissions” means, with respect to a Licensed Product, (a) all
INDs, NDAs, establishment license applications, drug master files, applications
for designation as an “Orphan Product” under the Orphan Drug Act, for “Fast
Track” status under Section 506 of the FFDCA (21 U.S.C. § 356) or for a Special
Protocol Assessment under Section 505(b)(4)(B) and (C) of the FFDCA (21 U.S.C. §
355(b)(4)(B) and (C)) and all other similar filings (including counterparts of
any of the foregoing in any country or region in the Territory), (b) any
applications for Regulatory Approval and other applications, filings, dossiers,
or similar documents (e.g., pediatric investigation plans) submitted to a
Regulatory Authority in any country for the purpose of obtaining Regulatory
Approval from that Regulatory Authority, (c) all supplements and amendments to
any of the foregoing, and (d) all data and other information contained in, and
Regulatory Authority correspondence relating to, any of the foregoing.

1.88.

“[*]” has the meaning set forth in [*].

1.89.

“[*]” has the meaning set forth in [*].

1.90.

“Royalties” has the meaning set forth in Section 5.5.1 (Royalties).

1.91.

“Payment Report” has the meaning set forth in Section 5.6 (Payment Reports;
Royalty Payments).

1.92.

“Royalty Term” means, on a country-by-country basis and Licensed
Product-by-Licensed Product basis, the period commencing on the First Commercial
Sale of a Licensed Product in such country and continuing until the later of:
(a) expiration of the last Valid Claim of any Patent Right that would, but for
ownership of or the grant of a license to such Patent Right, be infringed by the
Exploitation of any Licensed Product in such country; (b) the expiration of the
applicable Regulatory Exclusivity for such Licensed Product in such country; or
(c) 10 years following the date of the First Commercial Sale of such Licensed
Product in such country.

- 10 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.93.

“Selected Third Party Agreements” means, with respect to any Licensed Compound
or Licensed Product, any agreement entered into by and between Licensee or any
of its Affiliates or its Sublicensees, on the one hand and one or more Third
Parties, on the other hand, that is [*] and that does not [*], including (a) any
agreement pursuant to which [*], (b) [*] agreements pursuant to which [*], (c)
[*] agreements solely with respect to Licensed Compounds or Licensed Products,
(d) [*] agreements solely with respect to Licensed Compounds or Licensed
Products, and (e) other [*] agreements solely with respect to Licensed Compounds
or Licensed Products.

1.94.

“Subcontractor” has the meaning set forth in Section 2.3 (Subcontractors).

1.95.

“Sublicensee” has the meaning set forth in Section 2.2 (Sublicense Rights).

1.96.

“Sublicensing Revenue” means any and all amounts (including upfront payments,
milestone payments, and earn-out payments) paid or payable to or received by
Licensee or its Affiliates from any Sublicensee or Third Party in consideration
for (a) the grant of a sublicense of any of the rights granted to Licensee under
this Agreement, or (b) the grant of any option to obtain such a sublicense under
any such rights granted to Licensee under this Agreement. Notwithstanding the
foregoing, Sublicensing Revenue shall exclude any such payment received by
Licensee or any of its Affiliates from any such Third Party in return for, as
payment or consideration for, or otherwise in respect of: (i) the [*] of a
Licensed Product [*] (e.g., royalties on Net Sales), but for clarity, [*], (ii)
equity or debt of Licensee or its Affiliate purchased by such Third Party at or
below the fair market value of such equity or debt as of the date of the
purchase, (iii) reimbursement of Licensee’s or its Affiliates’ actual cost for
[*], (iv) reimbursement [*] for the performance of services by Licensee or its
Affiliate, (v) reimbursement of [*], (vi) the sale of Licensee or its Affiliate
in whole or in part to a Third Party, unless, at the time of such a sale, [*],
or (vii) to the extent that a payment not explicitly tied to a Licensed Product
is made under a sublicense agreement that grants rights both to one or more
Licensed Products and one or more other products  (e.g., an upfront payment),
then a pro rata portion of such payment will be considered Sublicensing Revenue
which pro rata portion will be calculated by [*].

1.97.

“[*]” has the meaning set forth in [*].

1.98.

“[*]” has the meaning set forth in [*].

1.99.

“Tax” or “Taxes” means any form of tax or taxation, fee, levy, excise duty,
charge, social security charge, contribution, withholding, or assessments of any
kind in the nature of (or similar to) taxes whatsoever of whatever nature
(including any related fine, penalty, surcharge, interest or addition thereto)
imposed by, or payable to, a Governmental Authority.

1.100.

“Term” has the meaning set forth in Section 9.1 (Term).

1.101.

“Territory” means worldwide.

1.102.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

1.103.

“Third Party License” has the meaning set forth in Section 5.5.3(a) (Third Party
IP).

1.104.

“Trademarks” means any trademark, trade name, service mark, service name, brand,
domain name, trade dress, logo, slogan, or other indicia of origin or ownership,
including the goodwill and activities associated with each of the foregoing.

- 11 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.105.

“Valid Claim” means either: (a) a claim of an issued and unexpired Patent Right
that has not been permanently revoked or declared unenforceable or invalid by an
unreversed and unappealable or unreversed and unappealed decision of a court or
other appropriate body of competent jurisdiction and which has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue, re-examination, disclaimer, or otherwise; or (b) a claim of a
pending patent application that was filed in good faith and has not been
cancelled, withdrawn, abandoned, or finally disallowed without the possibility
of appeal or refiling of such application and has not been pending for more than
[*] years.  

1.106.

“VAT” means value added tax, ad valorem, goods and services or similar tax
chargeable on the supply or deemed supply of goods or services, sales taxes,
consumption taxes, and other similar taxes required by Applicable Law, including
interest, penalties or other additions thereto.

1.107.

“Withholding Tax” has the meaning set forth in Section 5.11.1 (General).

Article 2.

LICENSE GRANT

2.1.

Exclusive License Grant.  Subject to the terms and conditions of this Agreement
(including Section 2.4 (Retained Rights)), Licensor hereby grants to Licensee an
exclusive (even as to Licensor, subject to Section 2.4 (Retained Rights)),
sublicensable (subject to Section 2.2 (Sublicense Rights)), royalty-bearing
license during the Term under the Licensor Technology to Exploit the Licensed
Compounds and Licensed Products in the Field in the Territory.    

2.2.

Sublicense Rights.

 

2.2.1.

Right to Sublicense. Licensee will have the right to grant sublicenses, through
multiple tiers, of the rights granted to it under Section 2.1 (Exclusive License
Grant) to Third Parties (each, a “Sublicensee”) and to its Affiliates, in each
case, upon written notice to Licensor (which notice will include [*]); provided
that Licensee may only grant a sublicense to a Sublicensee [*] upon [*] (such a
[*], a “[*]” and any Sublicensee for which a [*] must be obtained, a “[*]”). If
Licensee grants a sublicense [*] to [*], and following the grant of such
sublicense, such [*] while retaining its sublicense rights, then thereafter such
[*] will be deemed a [*] for purposes of this Agreement and Licensee must obtain
a [*] for such [*] in accordance with Section 2.2.2 [*] no later than [*]
following the closing of the transaction pursuant to which such [*] ceased to be
an [*]. If Licensee does not seek such [*] within such [*] period, or if
Licensor does not grant such [*] with respect to such [*] (or is not deemed to
have provided such [*]) in accordance with Section 2.2.2 ([*]), then the
sublicense granted to such [*] will [*] upon the earlier of: (a) the conclusion
of such [*] period, or (b) the date on which Licensor provides notice to
Licensee [*] such [*] with respect to such [*].

 

2.2.2.

[*]. Licensee may request in writing that Licensor provide a [*] with respect to
any [*] at any point after Licensee [*] such [*], including at any time prior to
[*] for such a [*]. If, within [*] after Licensor’s receipt of a written request
from Licensee to grant a [*] for any [*], Licensor does not respond to any such
request by either [*] or refusing to [*] to such request, then Licensor will be
deemed to have [*] such [*] with respect to the applicable [*] identified in
such request. In addition, Licensor agrees that [*] to [*] a [*] to any [*] on
the basis that the [*] is [*] a pharmaceutical product] that is intended to [*],
regardless of [*], at the time of Licensee’s request for such [*]. Any [*] by
Licensor with respect to a particular [*] will be applicable only to [*]. Unless
otherwise agreed by Licensor in the [*] with respect to such [*], if such [*]
wishes to [*] in any [*] (other than to [*]), then such

- 12 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

[*] will be required to obtain another [*] from Licensor in accordance with this
Section 2.2.2 ([*]) with respect to such [*].

 

2.2.3.

Sublicense Requirements.  Licensee will remain responsible for the performance
of this Agreement and the performance of its Affiliates and Sublicensees under
their sublicensed rights to the same extent as if such activities were conducted
by Licensee. Each sublicense to an Affiliate or a Sublicensee of the rights
granted to Licensee under Section 2.1 (Exclusive License Grant) will be in
writing and will (a) refer to, be subordinate to, and be consistent with this
Agreement in all respects; (b) include [*]); (c) require the [*] to [*] if [*]
no later than [*] after [*] and require such [*] to [*] to [*]; (d) to the
extent required by Applicable Law, require such Affiliate or Sublicensee, upon
request, to cooperate in the preparation and prosecution of any Patent Rights
included in the Intellectual Property Rights described in subsection (b); and
(e) preclude the granting of further sublicenses to the extent inconsistent with
this Agreement. Notwithstanding the grant of a sublicense to a Sublicensee,
Licensee shall remain fully liable to Licensor under this Agreement, and any
sublicense granted hereunder that is inconsistent with this Section 2.2
(Sublicense Rights) will be null and void.

 

2.2.4.

Copies of Sublicenses.  Licensee will furnish to Licensor a true and complete
copy of each sublicense agreement with a Sublicensee or an Affiliate and each
amendment thereto within [*] after the sublicense or amendment has been
executed.  Licensee shall be permitted to redact from such copy any portions of
the agreement or amendment that are unrelated to Licensed Compounds or Licensed
Products or that are not reasonably necessary for Licensor to verify Licensee’s
compliance with the terms of this Agreement.

 

2.2.5.

Continuation of Sublicenses upon Termination of this Agreement. If the license
granted to Licensee under Section 2.1 (Exclusive License Grant) terminates,
then, each sublicense granted to an Affiliate will automatically and immediately
terminate and at the request of any Sublicensee who is not then in breach of its
sublicense agreement, Licensor will negotiate in good faith with such
Sublicensee to reach agreement on the terms of a direct license to such
Sublicensee under the Licensor Technology that is sublicensed to such
Sublicensee on substantially the same terms (i.e., terms that provide
Sublicensee the same rights and imposes on Sublicensees the same obligations, in
each case, as set forth in such sublicense agreement between Licensee and such
Sublicensee) effective as of the date of termination of the sublicense agreement
granted to Sublicensee by Licensee; provided, however, that (a) such direct
license agreement would not impose on Licensor any obligations over and above
its obligations under this Agreement, and (b) as consideration for such direct
license, the direct license agreement would require Sublicensee to pay Licensor
the same amount as Licensee would have received from the applicable Sublicensee
(had this Agreement survived) as a result of the Sublicensee’s performance under
such sublicense agreement.

2.3.

Subcontractors.  In performing its activities under this Agreement, Licensee may
engage Third Parties to conduct certain portions of Licensee’s obligations
hereunder under the management and direction of Licensee (each, a
“Subcontractor”), including granting limited sublicenses under the Licensor
Technology to the extent necessary for the Subcontractor to perform its
subcontracted obligations; provided that Licensee may only grant sublicenses
under the Licensor Technology to Subcontractors to perform [*] with respect to
[*] with [*]. Notwithstanding the foregoing, Licensee may [*] if the [*] agrees
in writing to [*] all [*] related to any [*], or as otherwise required under
this Agreement (which [*] may include [*], such as [*]).  Any breach of this
Agreement by a Subcontractor will be deemed a breach by Licensee of this
Agreement. Licensee will [*], in the

- 13 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

case of any material breach of the terms of this Agreement by a Subcontractor.
Without limitation, such contracts entered into with Subcontractors will contain
provisions, including those relating to Intellectual Property Rights,
confidentiality, and non-use, that are no less restrictive than those set forth
in this Agreement. The engagement of any Subcontractor in compliance with this
Section 2.3 (Subcontractors) will not relieve Licensee of its obligations under
this Agreement.

2.4.

Retained Rights.  Nothing in this Agreement will be construed to confer any
rights upon Licensee by implication, estoppel, or otherwise as to any Materials,
active pharmaceutical ingredients, molecules, compounds, products, technology,
or Intellectual Property Rights of Licensor other than the rights under the
Licensor Technology expressly granted herein. All rights of Licensor not
expressly granted to Licensee under the provisions of this Agreement will be
retained by Licensor. Licensee will not Exploit or sublicense the Licensor
Patent Rights except as expressly licensed in this Agreement.  In addition,
Licensor expressly retains the right to have its obligations and rights under
this Agreement exercised or performed by an Affiliate.

 

Article 3.

TRANSFER ACTIVITIES  

3.1.

Licensed Compound and Transfer.  No later than [*] after the Effective Date,
Licensor will transfer to Licensee the inventory of Licensed Compound set forth
on Schedule 3.1(a) and the other Materials set forth on Schedule
3.1(b).  Following such transfer, Licensee (or its Affiliates or Sublicensees,
as applicable) will (a) retain control of all such Licensor Materials, (b) use
such Licensor Materials only in the fulfillment of obligations or exercise of
rights under this Agreement, (c) not, except as set forth in the Development
Plan, use such Licensor Materials or deliver the same to, or for the benefit of,
any Third Party (other than a Sublicensee), without Licensor’s prior written
consent, and (d) not use such Licensor Materials in human clinical research or
any other testing involving human subjects. All delivery of Licensor Materials
to Licensee will be Ex Works (Incoterms 2010) at one or more locations
designated by Licensor following the Effective Date.

3.2.

Product Records. No later than [*] after the Effective Date, Licensor will make
available to Licensee copies of substantially all material product records and
documents in Licensor’s or its Affiliates’ possession and Control that pertain
to the Licensed Compounds or Licensed Products (including all information
provided to Licensee in the electronic data room hosted by or on behalf of
Licensor, as well as laboratory notebooks to the extent in electronic form and
pertaining only to the Licensed Compounds or Licensed Products); provided,
however, that, notwithstanding the foregoing, [*], Licensor shall not [*] if it
has not [*] within [*] and [*] shall be [*] to allow [*] of all [*].
Notwithstanding the foregoing, in the case of such records and documents that
also pertain to other compounds or products of Licensor or its Affiliates that
are not Licensed Compounds or Licensed Products Licensor may redact from such
records and documents any information contained therein to the extent not
related to the Licensed Compounds or Licensed Products, including Confidential
Information of Licensor, its Affiliates, or Third Parties. Following the
Effective Date, Licensor shall designate a Contact Person (as defined in
Section 3.4) to receive and respond to all reasonable requests that Licensee may
make for additional or missing product records and documents. At Licensee’s
reasonable request, Licensor shall permit Licensee to access such records and
documents held by Third Parties that had performed activities on Licensor’s
behalf related to the Licensed Compounds or Licensed Products, including
Licensor’s contract manufacturers (collectively, the “Licensor Vendors”), which
permission so granted by Licensor may be limited to those portions of such
records and documents that pertain to the Licensed Compounds and Licensed
Products and may include instructions by Licensor for Licensor Vendors

- 14 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to redact any information not related to the Licensed Compounds and Licensed
Products, and to discuss such records and documents with such Licensor Vendors.

3.3.

Licensor Materials Disclaimer.  Licensee stipulates that compounds, reagents,
and other Licensor Materials supplied by Licensor hereunder are experimental in
nature, were not Manufactured in accordance with GMP, and are provided as is,
without any warranties as to merchantability or fitness for a particular
purpose. Licensee further stipulates that all of such Licensor Materials’
properties or characteristics are not known, and Licensee agrees that it will
use such Licensor Materials with reasonable care and in accordance with all of
Licensor’s written instructions. Licensee will assume responsibility for any
Losses or injuries incurred by it or its Affiliates or Sublicensees through use
of such Licensor Materials, subject to Section 11.2 (Indemnification by
Licensor).

3.4.

Contact Persons.  Each Party will appoint a person who will oversee contact
between the Parties for all matters relating to this Agreement (each, a “Contact
Person”), which person may be replaced at any time upon written notice to the
other Party. Each Contact Person will work together to manage and facilitate the
communication between the Parties under this Agreement.  The Contact Persons
will not have decision-making authority with respect to any matter under this
Agreement.

Article 4.

DEVELOPMENT, MANUFACTURING, AND COMMERCIALIZATION

4.1.

General Responsibilities.  Except as expressly provided herein or expressly
agreed by Licensor in writing, as between the Parties, Licensee will be solely
responsible for managing and conducting all activities relating to the
Exploitation of the Licensed Compounds and Licensed Products. Licensee will
commence performing Development activities promptly after the Effective Date.
Licensee will be responsible for all costs and expenses that it incurs related
to the Exploitation of Licensed Compounds and Licensed Products after the
Effective Date, including in connection with filing Regulatory Submissions in
Licensee’s name and obtaining Regulatory Approvals for each Licensed Product.
Except as expressly provided herein, Licensor will not be required to expend any
resources, whether internal or external, in connection with the Exploitation of
any Licensed Compound or Licensed Product.

4.2.

Diligence Obligations.  During the Term, Licensee will use Commercially
Reasonable Efforts to (a) Develop the Licensed Compounds and Licensed Products
in the Territory, including performing all obligations under and in accordance
with the Development Plan, (b) file for, secure, and maintain Regulatory
Approvals for Licensed Products in the Territory, and (c) Commercialize each
Licensed Product in each country for which Regulatory Approval is obtained.

4.3.

Development Plan.  During the Term, Licensee will conduct all Development
activities in connection with each Licensed Compound and Licensed Product in
accordance with this Article 4 (Development, Manufacturing, and
Commercialization) and the plan for Development activities with respect to each
Licensed Compound and Licensed Product, an initial version of which is attached
hereto as Schedule 4.3 (as such plan may be amended from time-to-time pursuant
to this Section 4.3 (Development Plan), the “Development Plan”).  Licensee’s
Development Plan will include (a) a summary of [*] as of the date such
Development Plan is drafted or amended, (b) all other material Development
activities reasonably anticipated to be undertaken by Licensee, as of the date
such Development Plan is drafted or amended, to obtain Regulatory Approval of
one or more Licensed Products throughout the Territory, and (c) estimated dates
on which Licensee expects to achieve material Development Milestone Events and
other significant Development events (such as [*] and the [*]), to the extent
such estimates are reasonably possible given the development stage of the
applicable Licensed Compound or Licensed Product as of the date such

- 15 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Development Plan is drafted or amended. Licensee will prepare updates or
amendments to the Development Plan at least annually and in advance of [*], and
may amend the Development Plan in its discretion at any time during the Term;
provided that all annual updates and any material amendments must be consistent
with the terms of this Section 4.3 (Development Plan).  For clarity, the initial
version of the Development Plan attached hereto as Schedule 4.3 is a preliminary
version that does not necessarily satisfy the content requirements described
above, and therefore the Parties agree that such content requirements will only
apply beginning with the first update or amendment to the Development Plan
prepared by Licensee under this Section 4.3 (Development Plan).  Licensee will
provide Licensor with a copy of all updates or amendments to the Development
Plan.  

4.4.

Development Reporting. No later than [*] of any Calendar Year during which
Licensee or its Affiliates or Sublicensees are performing any Development
activities with respect to the Licensed Compounds or Licensed Products, or is
Manufacturing or having Manufactured any supplies of the Licensed Compounds or
Licensed Products for Development purposes, Licensee will provide Licensor with
reasonably detailed written reports of the material Development and material
Manufacturing activities it or its Affiliates or its Sublicensees have
performed, or caused to be performed, since the preceding report, its material
Development and material Manufacturing activities in process, and the future
activities it expects to initiate.  Each such report will contain sufficient
detail to enable Licensor to assess Licensee’s compliance with its obligations
set forth in Section 4.2 (Diligence Obligations), including: (a) a summary of
Licensee’s or its Affiliates’ or Sublicensees’ activities with respect to
achieving Regulatory Approvals of each Licensed Product in the Field, and (b) a
summary of each Clinical Trial and the results of each such Clinical Trial for a
Licensed Product conducted during the period covered by such report.

4.5.

Commercialization Reporting.  No later than [*] of any Calendar Year during
which Licensee or its Affiliates or Sublicensees are performing any
Commercialization activities with respect to the Licensed Compounds or Licensed
Products, or is Manufacturing or having Manufactured any supplies of the
Licensed Compounds or Licensed Products for Commercialization purposes, Licensee
will provide Licensor with reasonably detailed written reports of the material
Commercialization and material Manufacturing activities it has performed, or
caused to be performed, since the preceding report, its material
Commercialization and material Manufacturing activities in process, and the
future activities it expects to initiate. Each such report will contain
sufficient detail to enable Licensor to assess Licensee’s compliance with its
obligations set forth in Section 4.2 (Diligence Obligations) and will include a
[*] for [*].

4.6.

Priority Review Voucher.

 

4.6.1.

Notice; Offer Right. If Licensee or any of its Affiliates or Sublicensees
receives a Priority Review Voucher as a result of its Development of any
Licensed Product, then Licensee will notify Licensor in writing of its or its
Affiliates or Sublicensees receipt of each such voucher no later than [*] after
receipt thereof. No later than [*] following Licensor’s receipt of each such
notice from Licensee, Licensor may (in its sole discretion) submit to Licensee a
written offer for Licensor’s purchase from Licensee of such Priority Review
Voucher (the “PRV Purchase Offer”). In the PRV Purchase Offer, Licensor will
include a purchase price for the applicable Priority Review Voucher and other
material legal and economic terms pursuant to which Licensor would purchase such
Priority Review Voucher from Licensee. If Licensor provides a PRV Purchase Offer
to Licensee for a Priority Review Voucher, then Licensee will consider in good
faith whether it wishes to sell such Priority Review Voucher to Licensor on
terms that will include the terms set forth in the applicable PRV Purchase Offer
(or such other terms to which the Parties may agree in writing). If the Parties
enter into a definitive agreement for Licensor’s purchase of the applicable
Priority

- 16 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Review Voucher, then Licensee will convey to Licensor such Priority Review
Voucher and [*] (the “[*]”).

 

4.6.1.

Sale of PRV to a Third Party. Licensee will not be obligated to accept the terms
set forth in the PRV Purchase Offer, or to sell to Licensor any Priority Review
Voucher; provided that if Licensee elects not to accept the terms set forth in
the PRV Purchase Offer, then, unless otherwise agreed in writing by Licensor,
Licensee will not [*] the applicable Priority Review Voucher to [*] for [*] that
is [*]. For the avoidance of doubt, Licensee shall be free to negotiate with one
or more Third Parties with respect to sale of the Priority Review Voucher at all
times, even if Licensee elects to submit a PRV Purchase Offer.

 

4.6.2.

No Sale of PRV. Notwithstanding anything to the contrary set forth in this
Agreement, Licensee may use any Priority Review Voucher for the benefit of any
of its products (including any Licensed Product), and Licensee will have no
obligation to sell to Licensor or any Third Party any Priority Review Voucher.
If Licensee elects to use any Priority Review Voucher for the benefit of any
product that is not a Licensed Product, then [*] until such time as [*].

Article 5.

CONSIDERATION AND FINANCIAL TERMS

5.1.

Upfront Payment.  No later than three Business Days after the Effective Date,
Licensee will pay to Licensor a one-time payment of $5,000,000 (the “Upfront
Payment”) in cash in immediately available funds by wire transfer, in accordance
with wire instructions to be given by Licensor to Licensee.

5.2.

Reimbursement of Patent Expenses.  Schedule 5.2 sets forth a list of all
out-of-pocket expenses incurred by Licensor as of the Effective Date in
connection with the preparation, filing, Prosecution, and maintenance of the
Licensor Patent Rights in [*], including all fees and other amounts paid to any
Patent Office in such countries. No later than [*] after receipt of a written
invoice from Licensor on or after the Effective Date, Licensee will pay to
Licensor a one-time payment of all amounts set forth on Schedule 5.2 in cash in
immediately available funds by wire transfer, in accordance with wire
instructions to be given by Licensor to Licensee.

5.3.

Development Milestones.

 

5.3.1.

Events and Payments. Licensee will notify Licensor as soon as practicable upon
(and in any event within [*] Business Days after) achievement of the applicable
event listed in Table 5.3.1 below (each, a “Development Milestone Event”) by
Licensee or its Affiliate or Sublicensee. Subject to Section 4.6 (Priority
Review Vouchers), no later than [*] after receipt of a written invoice from
Licensor specifying the achieved Development Milestone Event and the
corresponding milestone payment set forth in Table 5.3.1 below (each a
“Development Milestone Payment”), Licensee shall pay to Licensor such
Development Milestone Payment. For clarity, each Development Milestone Payment
will be made only once for the first time that the applicable Development
Milestone Event is achieved, regardless of how many Licensed Products may
achieve such Development Milestone Event, or how many times a particular
Licensed Product may achieve such Development Milestone Event.



- 17 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Table 5.3.1 – Development Milestones

Development Milestone Event

Development Milestone Payment

[*]

[*]

 

 

5.3.2.

[*]. For purposes of determining [*], [*] will mean, with respect to the [*],
that [*] for such [*] (as set forth in [*]) has [*], which determination will be
made no later than [*] after [*]. Notwithstanding anything to the contrary set
forth in this Agreement, [*] for any [*] will [*], regardless of whether [*] was
[*] (a) for any [*], upon [*] (e.g., [*]), and (b) in the case of [*], the [*].

 

5.3.3.

Skipped Payments.  If, with respect to any Licensed Product and Indication (as
applicable), such Licensed Product achieves any Development Milestone Events in
an Indication prior to the achievement of any other earlier-listed Development
Milestone Events for the same Indication, then the Development Milestone
Payments for such earlier-listed applicable Development Milestone Events for
such Licensed Product for such Indication will be due and payable simultaneously
with the payment for achievement of such subsequent Development Milestone Event
for such Indication, except that (a) [*]; and (b) [*]. For example, if [*], then
upon [*], Development Milestone Payment [*] would be due and payable for such
Licensed Product for such Indication.

5.4.

Sales Milestones.

 

5.4.1.

Events and Payments. Licensee will notify Licensor as soon as practicable (and
in any event within [*] Business Days after) when Licensee’s, its Affiliates’,
and its Sublicensees’ aggregate Annual Net Sales of all Licensed Products in the
Territory in a given Calendar Year first reach the respective thresholds
indicated below in Table 5.4.1 below (each, a “Sales Milestone Event”). No later
than [*] after receipt of a written invoice from Licensor specifying the
achieved Sales Milestone Event and the corresponding one-time milestone payments
set forth below Table 5.4.1 below (each, a “Sales Milestone Payment”), Licensee
shall pay to Licensor such Sales Milestone Payment.

Table 5.4.1 – Sales Milestones

Sales Milestone Event

Sales Milestone Payment

[*]

[*]

 

 

5.4.2.

Achievement of Multiple Sales Milestones. For clarity, if the Annual Net Sales
of all Licensed Products exceeds more than one Sales Milestone Events in Table
5.4.1 above in a given Calendar Year, and had not exceeded any earlier Sales
Milestone Event in any prior Calendar Year, then Licensee will pay to Licensor
all Sales Milestone Payments due for the achievement of all applicable Sales
Milestone Events achieved in such Calendar Year. For example, if in a given
Calendar Year, Annual Net Sales of all Licensed Products were $[*] and the
Annual Net Sales for Licensed Products had not totaled $[*] in any other prior
Calendar Year, then Licensee would make a one- time payment to Licensor under
this Section 5.4 (Sales Milestones) of $[*]. Similarly, if in a given Calendar
Year, Annual Net Sales of all Licensed Product were $[*] and the Annual Net
Sales for Licensed Products

- 18 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

had not totaled $[*] in any other prior Calendar Year, then Licensee would make
a one- time payment to Licensor under this Section 5.4 (Sales Milestones) of
$[*].

5.5.

Royalty Payments.

 

5.5.1.

Royalties. Subject to the reductions set forth in Section 5.5.3 (Royalty
Reductions), and [*], Licensee will pay to Licensor royalties in the amount of
the marginal royalty rates set forth in Table 5.5.1 below on the Annual Net
Sales resulting from the sale of all Licensed Products in the Territory during a
given Calendar Year (such payments collectively, “Royalties”).

Table 5.5.1 – Royalty Rates

Annual Net Sales

Marginal Royalty Rate

[*]

[*]

 

Each marginal royalty rate set forth in Table 5.5.1 above will apply only to
that portion of the Annual Net Sales of Licensed Products in the Territory
during a given Calendar Year that falls within the indicated range.

For example, if the aggregate Net Sales of the Licensed Products in the
Territory in a given Calendar Year totaled $[*], then Licensee would pay to
Licensor [*].

 

5.5.2.

Royalty Term. Licensee’s obligation to pay Royalties under this Section 5.5
(Royalty Payments) will continue on a Licensed Product-by-Licensed Product and
country-by-country basis until the expiration of the Royalty Term for such
Licensed Product in such country (at which time sales in such country will be
excluded from all calculations of Annual Net Sales hereunder).

 

5.5.3.

Royalty Reductions.

 

(a)

Third Party IP.  If Licensee or any of its Affiliates or permitted Sublicensees
enters into an agreement with a Third Party pursuant to which Licensee licenses
or acquires rights under any Patent Rights in a given country in the Territory
(i) [*], or (ii) [*] (each, a “Third Party License”), then, in each case ((i)
and (ii)), subject to the remainder of this Section 5.5.3(a) (Third Party IP),
Licensee may deduct [*]% of any payments made under any such Third Party License
in a given Calendar Quarter with respect to such country from the Royalties due
and payable to Licensor for the applicable Licensed Product in such country made
in the same Calendar Quarter. On a country-by-country basis, in no event will
the aggregate Royalty amount due to Licensor in any given Calendar Quarter in
any country be reduced pursuant to this Section 5.5.3(a) (Third Party IP) by
more than [*]% of the amount that otherwise would have been due and payable to
Licensor in such Calendar Quarter with respect to such country.  On a
country-by-country basis, Licensee may carry forward any such Royalty reductions
that are incurred or accrued in a Calendar Quarter for a Licensed Product with
respect to such country and that are not applied against Royalties for such
Licensed Product with respect to such country in such Calendar Quarter as a
result of the above reduction floor, and apply such amounts against Royalties
for such Licensed Product with respect to such country in any subsequent
Calendar Quarter.

- 19 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

(b)

Expiration of Valid Claims.  Subject to Section 5.5.3(e) (Cumulative Reductions
Floor), if during the Royalty Term for a given Licensed Product in a country
there is no Valid Claim of any Patent Right that Covers such Licensed Product or
the Exploitation of such Licensed Product (or the Licensed Compound contained
therein) in such country, then, from the first full Calendar Quarter in which
this Section 5.5.3(b) (Expiration of Valid Claims) applies, and thereafter
during the remainder of the Royalty Term for such Licensed Product in such
country, the aggregate Net Sales of such Licensed Product in such country during
each Calendar Quarter will be reduced by [*]%. For clarity, in the event that
Section 5.5.3(c) (Loss of Regulatory Exclusivity) and this Section 5.5.3(b)
(Expiration of Valid Claims) both apply for a particular Licensed Product and
country in a Calendar Quarter, the reduction in aggregate Net Sales of such
Licensed Product in such country in such Calendar Quarter will be [*]%.

 

(c)

Loss of Regulatory Exclusivity. Subject to Section 5.5.3(e) (Cumulative
Reductions Floor), if during the Royalty Term for a given Licensed Product in a
country there is no Regulatory Exclusivity covering such Licensed Product in
such country, then, from the first full Calendar Quarter in which this Section
5.5.3(c) 5.5.4(c) (Loss of Regulatory Exclusivity) applies, and thereafter
during the remainder of the Royalty Term for such Licensed Product in such
country, the aggregate Net Sales of such Licensed Product in such country during
each Calendar Quarter will be reduced by [*]%. For clarity, in the event that
Section 5.5.3(b) (Expiration of Valid Claims) and this Section 5.5.3(c) (Loss of
Regulatory Exclusivity) both apply for a particular Licensed Product and country
in a Calendar Quarter, the reduction in aggregate Net Sales of such Licensed
Product in such country in such Calendar Quarter will be [*]%.

 

(d)

Generic Competition. Subject to Section 5.5.3(e) (Cumulative Reductions Floor),
if in any Calendar Year during the Royalty Term for a given Licensed Product in
a country the Generic Competition Percentage in such country is greater than or
equal to [*]%, then commencing in the next Calendar Year, and thereafter during
each Calendar Quarter, the aggregate Net Sales of such Licensed Product in such
country during each Calendar Quarter will be reduced by [*]%.

 

(e)

Cumulative Reductions Floor.  On a country-by-country basis, in no event will
the aggregate Royalty amount due to Licensor in any given Calendar Quarter in
any country be reduced by the reductions set forth in [*] to less than [*]% of
the amount that otherwise would have been due and payable to Licensor in such
Calendar Quarter with respect to such country, without giving effect to Section
5.5.3(a) (Third Party IP). On a country-by-country basis, Licensee may carry
forward any such reductions to the aggregate Net Sales of a Licensed Product
with respect to a country permitted under [*] that are incurred or accrued in a
Calendar Quarter for such Licensed Product with respect to such country and that
are not applied against aggregate Net Sales of such Licensed Product with
respect to such country in such Calendar Quarter as a result of the reduction
floor set forth in this Section 5.5.3(e) (Cumulative Reductions Floor), and
apply such amounts against aggregate Net Sales of such Licensed Product with
respect to such country in any subsequent Calendar Quarter.

5.6.

Income from Sublicensees.

- 20 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

5.6.1.

Payment Obligations.  In addition to all other accounts payable to Licensor
pursuant to Article 5 (Consideration and Financial Terms), Licensee will pay
Licensor, on a Licensed Product by Licensed Product basis, (a) [*]% of all
Sublicensing Revenue paid or payable to or received by Licensee or its
Affiliates under any sublicense agreement entered into during the period
commencing on [*] and continuing until [*], and (b) [*]% of all Sublicensing
Revenue paid or payable to or received by Licensee or its Affiliates under any
sublicense agreement entered into during the period commencing on [*] and
continuing until [*]. Notwithstanding anything to the contrary set forth in this
Agreement, if a sublicense agreement grants rights to more than one Licensed
Product, then for each applicable Licensed Product that is the subject of such a
sublicense agreement, Licensee will pay to Licensor the applicable percentage of
Sublicensing Revenue set forth in the foregoing clauses (a) and (b), based on
the stage of Development of each such applicable Licensed Product at the time
such sublicense agreement is entered into. To the extent that a payment under a
sublicense agreement that grants rights to more than one Licensed Product, where
the sublicense agreement falls within the scope of clause (a) above with respect
to one or more such Licensed Products and within the scope of clause (b) above
with respect to one or more other such Licensed Products, cannot be allocated to
a Licensed Product (e.g., such as an upfront payment), then such payment will be
divided on a pro rata basis based on the number of Licensed Products licensed
thereunder with respect to which clause (a) applies and the number of Licensed
Products licensed thereunder with respect to which clause (b) applies.

 

5.6.2.

Other Consideration.  If Licensee or its Affiliates receives Sublicensing
Revenue or other amounts from Sublicensees or from any person or entity granted
any option to obtain a sublicense under this Agreement in the form of non-cash
consideration, then, at Licensor’s option, Licensee will pay Licensor (a)
payments as required by Section 5.6.1 (Payment Obligation) in the form of the
non-cash consideration paid or payable to or received by Licensee or its
Affiliates, or (b) a cash payment determined based on the fair market value of
such non-cash consideration.  If Licensee or its Affiliate enters into any
sublicense that is not an arm’s length transaction, then fees due under Section
5.6.1 (Payment Obligation) will be calculated based on the fair market value of
such transaction, at the time of the transaction, assuming an arm’s length
transaction made in the ordinary course of business, as determined jointly by
Licensor and Licensee based on transactions of a similar type and standard
industry practice, if any.

5.7.

Payment Reports; Payments.  Within [*] Business Days after the end of each
Calendar Quarter commencing upon the earlier of the first Calendar Quarter in
which Licensee or its Affiliates receive any Sublicensing Revenue or the First
Commercial Sale of a Licensed Product, Licensee will submit to Licensor [*]
setting forth [*] of [*] and [*] and the [*], in each case, during such Calendar
Quarter, in order for [*]. Each Party stipulates and agrees that [*] are [*] and
neither Party will be [*], to the extent Licensee complies with the previous
sentence. Within [*] following the end of each Calendar Quarter commencing upon
the earlier of the first Calendar Quarter in which Licensee or its Affiliates
receive any Sublicensing Revenue or the First Commercial Sale of a Licensed
Product, Licensee will provide Licensor with a written report in respect of such
Calendar Quarter, which report (each, a “Payment Report”) will include for such
Calendar Quarter, on a Licensed Product-by-Licensed Product and
country-by-country basis, (a) the Sublicensing Revenue paid or payable to or
received by Licensee or its Affiliates, (b) the amount of gross sales (in U.S.
dollars) of Licensed Products sold by Licensee and its Affiliates and
Sublicensees, (c) [*] calculation of Net Sales showing [*] (d) a calculation of
the Royalty payment due on such sales by Licensee and its Affiliates and
Sublicensees, (e) an accounting of [*], (f) the calculation and

- 21 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

application of the reductions, if any, made pursuant to Section 5.5.3 (Royalty
Reductions), and (g) [*]. Concurrently with each Payment Report, Licensee will
pay all amounts due to Licensor pursuant to Section 5.5 (Royalty Payments) and
Section 5.6 (Income from Sublicensee) and set forth in such Payment Reports for
such Calendar Quarter.  Each Payment Report will be the Confidential Information
of each Party.

5.8.

Other Payments.  Licensee will pay to Licensor any other amounts due under this
Agreement within [*] following receipt of invoice therefor.

5.9.

No Refunds; Offsets.  Except as expressly set forth under this Agreement, all
payments under this Agreement will be irrevocable, non-refundable, and
non-creditable. Licensee will have no right to offset, set off, or deduct any
amounts from or against the amounts due to Licensor hereunder.

5.10.

Exchange Rate.  With respect to sales of Licensed Products invoiced in U.S.
dollars, the gross sales, Net Sales, and Royalties payable will be expressed in
U.S. dollars. With respect to sales of Licensed Products invoiced in a currency
other than U.S. dollars, the gross sales, Net Sales, and Royalties payable will
be expressed in the currency of the invoice issued by Licensee or its Affiliate
or Sublicensee together with the U.S. dollars equivalent of the Royalty due,
calculated using the average of daily last price rate of exchange for such
currencies for the relevant Calendar Quarter utilized by Licensee for public
financial accounting purposes in accordance with GAAP.

5.11.

Taxes.

 

5.11.1.

General. Each Party is responsible for its own taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings, or similar charges imposed on or
measured by net income or overall gross income (including branch profits), gross
receipts, capital, ability, or right to do business, property, and franchise or
similar taxes pursuant to Applicable Law.  The development Milestone Payments,
Sales Milestone Payments, Royalties, Sublicensing Revenue, and other amounts
payable by Licensee to Licensor pursuant to this Agreement (each, a “Payment”)
will be paid free and clear of any and all Taxes, except for any withholding or
deductions of Taxes required by Applicable Law (“Withholding Taxes”).  Licensee
will deduct or withhold from the Payments any Withholding Taxes that it is
required by Applicable Law to deduct or withhold, and such Withholding Taxes
will be treated for all purposes of this Agreement as having been paid to
Licensor hereunder.  The Parties will reasonably cooperate to minimize any such
Withholding Taxes.  If Licensor is entitled under Applicable Law or any
applicable Tax treaty to a reduction of rate of, or the elimination of,
applicable Withholding Tax, then it may deliver to Licensee or the appropriate
Governmental Authority (with the reasonable assistance of Licensee to the extent
that this is reasonably required and is requested in writing) the prescribed
forms, certificates, or other information, valid under Applicable Law, necessary
to lawfully reduce the applicable rate of withholding or to relieve Licensee of
its obligation to withhold or deduct such Withholding Taxes and Licensee will
apply the reduced rate of withholding or dispense with withholding, as the case
may be.  Notwithstanding the foregoing, Licensee will provide reasonable timely
prior notice to Licensor of the intention to deduct or withhold Withholding
Taxes from any payment (and the amounts subject to such deduction or
withholding, where practicable) to allow Licensor a reasonable opportunity to,
or elect to postpone a Payment in order to, timely furnish forms, certificates,
or other items that would reduce or eliminate such deduction or withholding in
accordance with this Section 5.11.1 (General).  If, in accordance with the
foregoing, Licensee withholds any amount, then it will pay to Licensor the net
remaining balance when due, make timely payment to the proper Governmental
Authority of the withheld amount and send to Licensor proof of

- 22 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

such payment within a reasonable time following such payment. If Licensee takes
any actions that would increase any required Withholding Taxes that otherwise
would not be required absent such action, including a Change of Control, change
in tax residence, sublicense, or assignment of this Agreement by law or
otherwise, then Licensee will increase Payments such that after such additional
deduction and withholding, Licensor receives the amount it would have received
had no such deduction or withholding been made.

 

5.11.2.

Value Added Tax. Notwithstanding anything to the contrary set forth in Section
5.11.1 (General), this Section 5.11.2 (Value Added Tax) will apply with respect
to VAT.  All Payments are exclusive of VAT.  If any VAT is required in respect
of any Payments under Applicable Law, then Licensee will pay VAT at the
applicable rate in respect of any such Payments following the receipt of a valid
VAT invoice in the appropriate form issued by Licensor in respect of those
Payments, such VAT to be payable on the due date of the payment of the Payments
to which such VAT relates.  The Parties will reasonably cooperate to issue valid
invoices for all amounts due under this Agreement consistent with indirect Tax
requirements. The remitting Party will not be responsible for any penalties and
interest resulting from the failure by the receiving Party to collect (if not
included on a valid invoice) or remit any such VAT. The Parties will reasonably
cooperate to report, eliminate, or minimize the amount of any such VAT imposed
on the transactions contemplated in this Agreement.

5.12.

Audit.  Licensee will maintain complete and accurate written records in
sufficient detail to permit Licensor to confirm the accuracy of the Sublicensing
Revenue, calculation of Royalties, and all other payments under this
Agreement.  Upon reasonable prior notice, at a mutually convenient time, such
records will be available during regular business hours for a period of [*] from
the end of the Calendar Year to which they pertain for examination at the
expense of Licensor, and not more often than once each Calendar Year, by an
independent certified public accountant selected by Licensor and reasonably
acceptable to Licensee, for the sole purpose of verifying the accuracy of the
Payment Reports furnished by Licensee pursuant to this Agreement. Any such
auditor will not disclose Licensee’s Confidential Information, except to the
extent such disclosure is necessary to verify the accuracy of the Payment
Reports furnished by Licensee or the amount of payments due by Licensee under
this Agreement during the prior [*]. Licensee will provide to Licensor a copy of
the accountant’s report in connection with any audit under this Section 5.12
(Audit).  Any amounts shown to be owed but unpaid will be paid within [*] after
the date of receipt by Licensee of the accountant’s report, plus interest (as
set forth in Section 5.13 (Manner of Payment; Late Payment)) from the original
due date.  Any amounts shown to have been overpaid will be credited against
future Payments due to Licensor under the Agreement. Licensor will bear the cost
of such audit unless such audit discloses an underpayment by Licensee of more
than [*]% of the amount due, in which case Licensee will bear the full expense
of such audit.

5.13.

Manner of Payment; Late Payment.  All payments due to Licensor hereunder will be
made in U.S. Dollars by wire transfer of immediately available funds into an
account designated by Licensor from time-to-time.  If Licensor does not receive
payment of any sum due to it on or before the due date, then Licensee will pay
interest thereon (before and after any judgment) at the prime rate most recently
published in the Wall Street Journal East Coast Edition plus [*]% per annum (or,
if lower, the maximum rate permitted by Applicable Law) calculated on a daily
basis and payable for the period from the date payment is due until the date
payment is actually made, without prejudice to Licensor’s right to receive
payment on the due date.

- 23 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Article 6.

INTELLECTUAL PROPERTY RIGHTS

6.1.

Ownership.  Subject only to the rights expressly granted to the other Party
under this Agreement, each Party will retain all rights, title, and interests in
and to any Intellectual Property Rights that are owned, licensed, or sublicensed
by such Party prior to or independent of this Agreement. All determinations of
ownership of inventions invented, conceived, discovered, created, or otherwise
developed under this Agreement will be made in accordance with U.S. patent law.

6.2.

Prosecution of Patent Rights.

 

6.2.1.

Prosecution by Licensee. Beginning on Effective Date, and except as otherwise
provided in this Section 6.2.1 (Prosecution by Licensee), as between the
Parties, Licensee will have the first right and authority to prepare, file,
Prosecute, and maintain the Licensor Patent Rights in the Territory. Licensee
will bear all costs and expenses of preparation, filing, Prosecution, and
maintenance of such Patent Rights in the Territory. Licensee will provide
Licensor a reasonable opportunity to review and comment on material
communications from any patent authority in the Territory regarding the Licensor
Patent Rights, as well as drafts of any material filings or responses to be made
to such patent authorities in advance of submitting such filings or responses.
Licensee will consider Licensor’s comments regarding such communications and
drafts in good faith. In addition, Licensee will provide Licensor with (a)
copies of all final material filings and responses made to any Patent Office
with respect to the Licensor Patent Rights in a timely manner following
submission thereof, and (b) a report each Calendar Year detailing the status of
all Licensor Patent Rights that Licensee is Prosecuting or maintaining.

 

6.2.2.

Prosecution by Licensor. If Licensee determines in its sole discretion to
abandon, not to maintain, or not to pursue the Prosecution and issuance of any
Licensor Patent Right, then Licensee will provide Licensor with written notice
promptly after any such determination to allow Licensor a reasonable period of
time to determine, on a country-by-country basis in its sole discretion, its
interest in filing, Prosecuting, or maintaining such Patent Right in the
Territory (which notice by Licensee will be given no later than 30 days prior to
the final deadline for any pending action or response that may be due with
respect to such Patent Right with the applicable Patent Office). If Licensor
provides written notice to Licensee expressing its interest in maintaining such
Licensor Patent Right, then, with respect to such Licensor Patent Right in such
country in the Territory, (a) Licensor may, in its sole discretion and at
Licensor’s cost and expense, Prosecute and maintain or abandon such Patent
Right; (b) such Patent Right will no longer be a Licensor Patent Right for
purposes of this Agreement; and (c) Licensee will promptly (i) provide to
Licensor or counsel designated by Licensor all files related to filing,
Prosecuting, and maintaining such Patent Right, (ii) provide to Licensor a
report detailing the status of all Licensor Patent Rights that Licensee is
Prosecuting or maintaining as of the applicable date of such notice by Licensee,
and (iii) Licensee will provide all assistance reasonably requested by Licensor
in Licensor’s Prosecution and maintenance of the applicable Licensor Patent
Rights (including by executing all requested documents and providing additional
information with respect to the applicable Licensor Patent Rights).

6.3.

Patent Term Extensions.  Licensee will have the right to decide for which, if
any, of the Patent Rights within the Licensor Patent Rights the Parties should
seek patent term extensions in the Territory.  Licensee will inform Licensor of
its decision.  Licensee will be responsible for applying for the patent term
extension.  Licensee will be responsible for all expenses associated with any

- 24 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

such patent term extension, including any Third Party expenses incurred by
Licensor in furtherance of such filing.  

6.4.

Infringement of Patent Rights by Third Parties.  

 

6.4.1.

Notification.  Each Party will promptly notify the other Party in writing of any
existing, alleged, or threatened infringement, misappropriation, or other
violation of the Licensor Patent Rights in the Territory of which it becomes
aware, and will provide all information in such Party’s possession or Control
demonstrating such infringement.

 

6.4.2.

Infringement Actions.  

 

(a)

Licensee Right.  Licensee will have the first right, but not the obligation, to
bring an appropriate suit or other action against any Third Party engaged in any
existing, alleged, or threatened infringement or other violation of any Licensor
Patent Right related to [*] (a “Licensed Product Infringement”). Licensor will
have the sole right to bring an appropriate suit or other action against any
Third Party engaged in any existing, alleged, or threatened infringement or
other violation of any Licensor Patent Right.

 

(b)

Licensor’s Right.  Licensee will notify Licensor of its decision as to whether
to take any action in accordance with Section 6.4.2(a) (Infringement Action in
the Territory; Licensee’s Right) at least [*] Business Days before any time
limit set forth in an Applicable Law or regulation, including the time limits
set forth under the Hatch-Waxman Act (21 U.S.C. § 355) or within [*] after being
notified of such Licensed Product Infringement, whichever is shorter. If
Licensee decides not to take such action, then Licensee will so notify Licensor
in writing, and Licensor will have the second right, but not the obligation, to
commence a suit or take action to enforce the applicable Patent Right against
such Third Party perpetrating such Licensed Product Infringement in the
Territory at its own expense.  

 

(c)

Cooperation.  Each Party will provide to the Party enforcing any such rights
under this Section 6.4.2 (Infringement of Patent Rights by Third Parties)
reasonable assistance in such enforcement, at such enforcing Party’s request and
expense, including joining such action as a party plaintiff if required by
Applicable Law to pursue such action or providing the enforcing Party any
reasonably requested documentation or other materials.  The enforcing Party will
keep the other Party regularly informed of the status and progress of such
enforcement efforts, including providing the other Party a reasonable
opportunity to comment on the enforcing Party’s determination of litigation
strategy and the filing of important papers to the competent court and the
enforcing Party will consider such comments in good faith.  If one Party elects
to bring suit or take action against the Licensed Product Infringement, then the
other Party will have the right, during or prior to commencement of the trial,
suit, or action, to join any such suit or action at such Party’s own expense.

 

(d)

Expenses.  Subject to Section 6.4.2(f) (Allocation of Proceeds), the enforcing
Party will be solely responsible for all expenses arising from a suit or action
against a Licensed Product Infringement. For the avoidance of doubt, the
enforcing Party will not be responsible for the other Party’s internal expenses
(e.g., FTEs) incurred as a result of the other Party’s cooperation with the
enforcement action as provided

- 25 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

in this Section 6.4.2 (Infringement Actions).  The Party not bringing an action
with respect to a Licensed Product Infringement in the Territory under this
Section 6.4.2 (Infringement Actions) will be entitled to separate representation
in such matter by counsel of its own choice and at its own expense, but such
Party will at all times cooperate fully with the Party bringing such action.

 

(e)

Settlement.  Neither Party will settle any claim, suit, or action that it
brought under this Section 6.4.2 (Infringement Actions in the Territory) that
could reasonably be expected to affect the other Party’s rights or interests
without the prior written consent of the other Party, which consent will not be
unreasonably withheld.

 

(f)

Allocation of Proceeds. If either Party recovers monetary damages from any Third
Party in a suit in the Territory pursuant to this Section 6.4.2 (Infringement
Actions) or any royalties from a license agreement with a Third Party related to
any alleged Licensed Product Infringement, whether or not such damages or
royalties result from the infringement of Licensor Patent Rights, such recovery
will be allocated first to the reimbursement of any expenses incurred by each
Party in such litigation, action, or license, and any remaining amounts will be
[*].

6.5.

Patent Challenges.  If any Licensor Patent Right becomes the subject of any
Challenge commenced by a Third Party within the Territory, then the Party
responsible for filing, preparing, Prosecuting, and maintaining such Patent
Right as set forth in Section 6.2 (Prosecution of Patent Rights), will control
such defense at its own expense. The controlling Party will permit the
non-controlling Party to participate in the proceeding to the extent permissible
under Applicable Law, consider in good faith any reasonable comments of the
non-controlling Party and allow the non-controlling Party to be represented by
its own counsel in such proceeding, at the non-controlling Party’s expense. If
either Party decides that it does not wish to defend against such action, then
the other Party will have a backup right to assume defense of such Third Party
action at its own expense.  Any awards or amounts received in defending any such
Third Party action will be allocated between the Parties as provided in Section
6.4.2(f) (Allocation of Proceeds).

6.6.

Common Interest.  All information exchanged between the Parties representatives
pursuant to this Article 6 (Intellectual Property Rights) regarding the
preparation, filing, Prosecution, maintenance, or enforcement of Patent Rights,
including copies of any draft or final documents or any communications received
from or sent to Patent Offices or patenting authorities with respect to such
Patent Rights, except to the extent publicly disclosed by such Patent Offices or
patenting authorities, will be the disclosing Party’s Confidential Information.
In addition, the Parties acknowledge and agree that, with regard to such
preparation, filing, Prosecution, maintenance, and enforcement of the Licensor
Patent Rights the interests of the Parties as licensor and licensee are to
obtain the strongest patent protection possible, and as such, are aligned and
are legal in nature.  The Parties agree and acknowledge that they have not
waived, and nothing in this Agreement constitutes a waiver of, any legal
privilege concerning such Patent Rights, including privilege under the common
interest doctrine and similar or related doctrines.

Article 7.

CONFIDENTIALity

7.1.

Confidential Information.

 

7.1.1.

General. Each Party (the “Receiving Party”) will maintain all Confidential
Information disclosed to it by the other Party (the “Disclosing Party”) in
strict confidence during the Term of this Agreement and for a period of five
years after the expiration or termination of

- 26 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

this Agreement; provided that any Confidential Information of either Party that
constitutes a trade secret will continue to be subject to the terms of this
Article 7 (Confidentiality) in perpetuity, so long as such information remains a
trade secret in accordance with Applicable Law. The Receiving Party will not
disclose such Confidential Information to anyone other than those of its
Affiliates, investors, prospective investors, lenders, prospective lenders,
financing sources, prospective financing sources, prospective acquirers,
permitted Sublicensees, prospective Sublicensees (to the extent sublicensing is
permitted), commercial partners, prospective commercial partners, employees,
consultants, financial or legal advisors, agents, or Subcontractors who are
bound by written obligations of non-disclosure and non-use no less stringent
than those set forth in this Article 7 (Confidentiality) and to whom such
disclosure is necessary in connection with such Party’s activities as
contemplated in this Agreement or in connection with financing or acquisition
activities (including Licensor’s right to assign its rights hereunder pursuant
to Section 12.4 (Assignment)). Each Party will use all such Confidential
Information only for the purposes of performing its obligations and exercising
the rights granted to it under this Agreement, with all such reproductions being
deemed to be Confidential Information, and will ensure that such Party’s
Affiliates, investors, prospective investors, lenders, prospective lenders,
acquirors, prospective acquirors, financing sources, prospective financing
sources, permitted Sublicensees, prospective Sublicensees, commercial partners,
prospective commercial partners, employees, consultants, agents, consultants,
and Subcontractors comply with these obligations. Each Party will notify the
other Party promptly on discovery of any material unauthorized use or disclosure
of the other Party’s Confidential Information, including the other’s trade
secrets.

 

7.1.2.

Confidential Information of Each Party. All Licensor Know-How will be the
Confidential Information of Licensor, notwithstanding whether it would otherwise
be included in any of the exceptions set forth in Section 7.1.3 (Exceptions to
Confidentiality). The contents of each report provided pursuant to Section 4.4
(Development Reporting) and Section 4.5 (Commercialization Reporting), and each
Payment Report will be considered Confidential Information of each Party, and,
in each case, will remain subject to the rights and obligations of the Parties
under this Article 7 (Confidentiality). The non-disclosed terms of this
Agreement will be the Confidential Information of each Party.

 

7.1.3.

Exceptions to Confidentiality. Except with respect to the Licensor Know-How,
each report provided pursuant to Section 4.4 (Development Reporting) and Section
4.5 (Commercialization Reporting), and each Payment Report, the obligations of
each Receiving Party imposed by Section 7.1.1 (General) will not apply to any
Confidential Information disclosed to the Receiving Party by the Disclosing
Party that: (a) was known to the Receiving Party without an obligation to keep
such information confidential prior to the Effective Date other than as a result
of disclosure under any other agreement between the Parties (as demonstrated by
competent evidence); (b) is or becomes generally available to the public through
means other than an unauthorized disclosure by the Receiving Party, its
Affiliates, or any agents to whom it or they disclosed such information; (c) was
or subsequently is disclosed to the Receiving Party without restriction by a
Third Party having a bona fide right to disclose such Confidential Information
without breaching any obligation to the Disclosing Party; (d) is developed
independently by the Receiving Party without benefit of or recourse to any of
the Disclosing Party’s Confidential Information (as demonstrated by competent
evidence); or (e) is publicly published pursuant to Section 7.1.4 (Permitted
Disclosures).  

- 27 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

7.1.4.

Permitted Disclosures.  

 

(a)

Compliance with Law. Notwithstanding anything to the contrary set forth in this
Article 7 (Confidentiality), each Receiving Party may make disclosures of
Confidential Information of the Disclosing Party (i) to Patent Offices in any
country in which Patent Rights are sought for purposes of Prosecuting any
applications for Patent Rights or defending any Patent Rights in interference or
opposition actions as contemplated by this Agreement; (ii) to Regulatory
Authorities as necessary to pursue Development, Commercialization, or Regulatory
Approval of Licensed Products; or (iii) to the extent required to comply with
Applicable Law or a court or administrative order; provided, however, that the
Party who is required to make such disclosure (A) provides the other Party with
reasonable prior written notice if permissible under Applicable Law, (B)
coordinates with the other Party with respect to the wording and timing of any
such disclosure and affords the Disclosing Party an opportunity to oppose or
limit, or secure confidential treatment for such required disclosure, (C) if the
Disclosing Party is unsuccessful in its efforts pursuant to clause (B), takes
all reasonable and lawful actions to obtain confidential treatment for such
disclosure, and (D) discloses the minimum amount and scope of the Confidential
Information necessary to comply with any such Applicable Law or such court or
administrative order. Any Confidential Information so disclosed will still be
subject to the terms of this Agreement.

 

(b)

SEC Filings and Other Disclosures. Either Party may disclose the terms of this
Agreement only to the extent required, in the reasonable opinion of such Party
based on advice of legal counsel, to comply with the rules and regulations
promulgated by the United States Securities and Exchange Commission or similar
security regulatory authorities in other countries. If a Party must disclose
this Agreement or any of the terms hereof in accordance with the preceding
sentence, then such Party agrees, at its own cost and expense, to (a) provide
the other Party with reasonable prior notice of such disclosure, (b) coordinate
with the other Party with respect to the wording and timing of any such
disclosure and afford the other Party an opportunity to request that the
disclosing Party seek confidential treatment of certain portions or terms of
this Agreement, and (c) seek confidential treatment of portions of this
Agreement or such terms as may be reasonably requested by the other Party.

7.2.

Publicity.  Upon the execution of this Agreement, the Parties will jointly issue
a press release with respect to this Agreement in a form agreed by the Parties.
Except for any subsequent press releases of other announcements (whether written
or oral) that contain no additional information than what was included in such
press release (or other press releases approved by each Party), neither Party
will issue any other public announcement, press release, or other public
disclosure regarding this Agreement or its subject matter without the other
Party’s prior written consent. Notwithstanding the foregoing, Licensee and its
Affiliates and Sublicensees shall be free to issue press releases regarding its
or their Development and Commercialization of Licensed Products in its or their
sole discretion.

7.3.

Publications.  The Parties recognize the desirability of publishing and publicly
disclosing the results of, and scientific information regarding, activities
under this Agreement. Accordingly, during the Term, Licensee will be free to
publish and present the results of and information regarding activities under
this Agreement as provided in this Section 7.3 (Publications), in a manner

- 28 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

consistent with Applicable Law and industry practices, provided that any
publication of any Confidential Information of Licensor or its Affiliates shall
require Licensor’s prior written consent, which consent will not be unreasonably
withheld, conditioned, or delayed.

7.4.

No Use of Name.  Subject to the terms of this Agreement and except as expressly
provided herein, neither Party will use the name or Trademarks of the other
Party in any promotional materials or advertising without the prior express
written permission of the other Party.

Article 8.

REPRESENTATIONS, WARRANTIES, AND COVENANTS

8.1.

Mutual Representations and Warranties.  Each of the Parties hereby represents
and warrants to the other Party as of the Effective Date that:

 

8.1.1.

Organization.  It is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority, corporate or otherwise, to execute, deliver, and
perform this Agreement.

 

8.1.2.

Binding Agreement.  This Agreement is a legal and valid obligation binding upon
such Party and enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

 

8.1.3.

Authorization.  The execution, delivery, and performance of this Agreement by
such Party have been duly authorized by all necessary corporate action and do
not conflict with any agreement, instrument, or understanding, oral or written,
to which it is a party or by which it is bound, nor violate any Applicable Law
or any order, writ, judgment, injunction, decree, determination, or award of any
court or governmental body, or administrative or other agency presently in
effect applicable to such Party.

 

8.1.4.

No Further Approval.  It is not aware of any material government authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, under any Applicable Law, currently in
effect, necessary for, or in connection with, the transactions contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements (save for Regulatory Approvals and similar
authorizations from Regulatory Authorities necessary for the Exploitation of the
Licensed Compounds and Licensed Products as contemplated hereunder).

 

8.1.5.

No Inconsistent Obligations.  Neither Party is under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement, or that would impede the
diligent and complete fulfillment of its obligations hereunder.

 

8.1.6.

No Conflicts.  The execution, delivery and performance of this Agreement by such
Party does not conflict with such Party’s charter documents, bylaws, or other
organizational documents, any material agreement, instrument, or understanding,
oral or written, to which it is a party or by which it is bound, nor violate
Applicable Law or any order, writ, decree, judgment, injunction, determination,
or award of any Governmental Authority having jurisdiction over it.

- 29 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

8.2.

Additional Representations and Warranties of Licensor.  Except as set forth in
Schedule 8.2, Licensor represents and warrants as of the Effective Date to
Licensee that:

 

8.2.1.

Sufficient Rights.  Licensor is the sole owner of the Licensor Technology, free
of any encumbrance, lien, or claim of ownership by any Third Party, and has all
rights necessary to grant the rights and licenses under the Licensor Technology
that it purports to grant to Licensee in this Agreement.

 

8.2.2.

Licensor Patent Rights. To Licensor’s Knowledge, Schedule 1.59 sets forth all
Patent Rights owned or licensed by Licensor or its Affiliates, or to which
Licensor or its Affiliates otherwise have rights, that Cover a Licensed Compound
or a Licensed Product or the Exploitation thereof in the Field or that are
necessary for such Exploitation as contemplated as of the Effective Date. All
such Patent Rights are subsisting, and to Licensor’s Knowledge, valid and
enforceable.  No written claim or litigation has been brought or asserted
against Licensor or its Affiliates or with respect any such Patent Right (and to
Licensor’s Knowledge, no such claims have been threatened) by any Person (a)
alleging the invalidity, misuse, unregisterability, unenforceability, or
non-infringement of any such Patent Rights, or (b) challenging Licensor’s
ownership or control of any such Patent Rights  The pending applications
included in such Patent Rights are being prosecuted using reasonable efforts in
the respective Patent Offices in the Territory in accordance with Applicable Law
and Licensor and its Affiliates have presented all material references,
documents and information of which it and the inventors are aware to the
relevant patent examiner at the relevant Patent Office, and all such Patent
Rights have been filed and maintained properly and correctly and all applicable
fees have been paid on or before the due date for payment, as required under
Applicable Law. To Licensor’s Knowledge, each of such Patent Rights properly
identifies each and every inventor of the claims thereof as determined in
accordance with the laws of the jurisdiction in which such patent is issued or
such patent application is currently pending.  True, complete, and correct
copies of the file wrappers, and to the extent in the possession or control of
Licensor or its Affiliates or their respective counsel, other non-privileged or
non-work-product documents and materials relating to the Prosecution, defense,
or maintenance of such Patent Rights have been provided or made available to
Licensee.

 

8.2.3.

Licensor Know-How. To Licensor’s Knowledge, there is no Know-How owned by, or
otherwise in the possession or control of, Licensor or any of its Affiliates as
that relates to the Licensed Compounds or the Licensed Products that is not
included in the Licensor Know-How.  Licensor has used reasonable efforts to
preserve the confidentiality of trade secrets in the Licensed Know-How.

 

8.2.4.

Third Party Infringement.  There is no claim pending by Licensor alleging that a
Third Party is or was infringing, misappropriating, or otherwise violating the
Licensor Technology in the Territory in the Field, and, to Licensor’s Knowledge,
no Third Party is infringing the Licensor Technology.  

 

8.2.5.

No Infringement. To Licensor’s Knowledge, the Exploitation of [*] or other
Licensed Compounds or Licensed Products (where the active ingredient includes
only Licensed Compounds) as contemplated under the Development Plan as of the
Effective Date does not violate, infringe, or constitute misappropriation of or
otherwise conflict or interfere with any Patent Rights or Know-How of any Third
Party. There is no action or other proceeding duly filed and served against
Licensor or any of its Affiliates, nor, to Licensor’s Knowledge, threatened
against Licensor or any of its Affiliates alleging that the

- 30 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Development, Manufacture, or Commercialization of any Licensed Compounds or
Licensed Product or use of Licensor Know-How as contemplated herein violates,
infringes, constitutes misappropriation, or otherwise conflicts or interferes
with any Intellectual Property Right of any Third Party. There are no judgments,
orders, writs, injunctions, decrees, awards, or settlements against or owed by
Licensor or any of its Affiliates or to which Licensor or any of its Affiliates
is a party or, to Licensor’s Knowledge, any actions, or claims threatened, in
each case, relating to the Licensor Technology, Licensed Compounds, or Licensed
Products.

 

8.2.6.

No Conflicting Rights.  Neither Licensor nor any of its Affiliates has
previously entered into any agreement, whether written or oral, with respect to
or otherwise assigned, transferred, licensed, conveyed, granted any right or
forbearance with respect to, or otherwise encumbered its right, title or
interest in or to the Licensor Technology, or any Patent Right or Know-How that
would be Licensor Technology but for such assignment, transfer, license,
conveyance, right, forbearance or encumbrance and it will not enter into any
such agreements, grant any such right, title or interest to any person or entity
that, in each case, is inconsistent with or otherwise diminish the rights and
licenses granted to Licensee under this Agreement.

 

8.2.7.

No Other Payments.  To Licensor’s Knowledge, there are no amounts that will be
required to be paid to a Third Party or any inventor of the Licensor Patent
Rights (including under any applicable inventor remuneration laws) under any
agreement to which Licensor or any of its Affiliates is a party, as a result of
the Development, Manufacture, or Commercialization of the Licensed Compounds or
Licensed Products as contemplated under the Development Plan as of the Effective
Date.

 

8.2.8.

No Government Funding.  Neither Licensor nor any of its Affiliates have been a
party to any agreement with the United States federal government or an agency
thereof pursuant to which the United States federal government or such agency
provided funding for the Development of the Licensed Compounds or Licensed
Products (to the extent that a Licensed Compound is the only active ingredient),
and the inventions claimed or covered by the Licensor Patent Rights are not
subject to the provisions of the Patent and Trademark Law Amendments Act of
1980, as amended, codified at 35 U.S.C. §§ 200-212, as amended, or any
regulations promulgated pursuant thereto, including in 37 C.F.R. Part 401.

 

8.2.9.

Compliance.  Licensor and its Affiliates, contractors, and consultants have
conducted all Development activities with respect to the Licensed Compounds and
Licensed Products in accordance with good clinical practice, good laboratory
practice, good manufacturing practice, as applicable, and all other Applicable
Laws.

 

8.2.10.

No Debarment.  To Licensor’s Knowledge, neither Licensor nor any of its
Affiliates has been debarred by the FDA, and are not subject to any similar
sanction of other Regulatory Authorities in the Territory, and to Licensor’s
Knowledge, neither Licensor nor any of its Affiliates has used, in any capacity,
in connection with this Agreement, any Person who either has been debarred by
such a Regulatory Authority, or is the subject of a conviction described in
Section 306 of the FFDCA, in each case, except to the extent that would not be
material to this Agreement or the Licensed Technology, Licensed Compounds, or
Licensed Products.

 

8.2.11.

Anti-Corruption. Licensor its Affiliates, and their respective officers,
directors, employees, and to Licensor’s Knowledge, each of  Licensor’s and its
Affiliates’

- 31 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

representatives, agents, or other Persons acting on behalf of Licensor or its
Affiliates have complied with all Applicable Laws concerning bribery, money
laundering, or corrupt practices or which in any manner prohibit the giving of
anything of value to any official, agent, or employee of any government,
political party, or public international organization, candidate for public
office, health care professional, or to any officer, director, employee, or
representative of any other organization specifically including the U.S. Foreign
Corrupt Practices Act, and the UK Bribery Act, in each case, except to the
extent that would not be material to this Agreement or the Licensed Technology,
Licensed Compounds, or Licensed Products.

8.3.

Licensee Covenants. Licensee covenants to Licensor that:

 

8.3.1.

Compliance with Law.  Licensee will, and will ensure all Third Parties that it
engages, comply with all Applicable Laws with respect to the performance of its
obligations under this Agreement.

 

8.3.2.

No Debarment. Neither Licensee nor any of its Affiliates or Sublicensees will
engage, in any capacity, in connection with this Agreement, any Person who
either has been debarred by such a Regulatory Authority, or is the subject of a
conviction described in Section 306 of the FFDCA. Licensee will inform Licensor
in writing promptly if it or any Person engaged by Licensee or any of its
Affiliates or Sublicensees who is performing any activities under or in
connection with this Agreement is debarred or is the subject of a conviction
described in Section 306 of the FFDCA, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to
Licensee’s knowledge, is threatened, relating to the debarment or conviction of
Licensee, any of its Affiliates or Sublicensees, or any such Person performing
activities.

 

8.3.3.

Anti-Corruption.  Licensee will comply with all Applicable Laws concerning
bribery, money laundering, or corrupt practices or which in any manner prohibit
the giving of anything of value to any official, agent, or employee of any
government, political party, or public international organization, candidate for
public office, health care professional, or to any officer, director, employee,
or representative of any other organization specifically including the U.S.
Foreign Corrupt Practices Act, and the UK Bribery Act, in each case, in
connection with the activities conducted pursuant to this Agreement.  Licensee
will require any contractors, Subcontractors, distributors, or other Person that
provide services to Licensee in connection with this Agreement to comply with
Licensee’s obligations under this Section 8.3.3 (Anti-Corruption).

8.4.

No False Statements.  Neither Party will, with respect to any activities
conducted under this Agreement, (a) commit an act, (b) make a statement, or (c)
fail to act or make a statement, in any case ((a), (b), or (c)), that (i) would
be or create an untrue statement of material fact or fraudulent statement to the
FDA or any other Regulatory Authority with respect to the exercise of the rights
granted to Licensee under the Licensor Technology or the Exploitation of any
Licensed Compound or Licensed Product, or (ii) could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities,” set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in any country in the Territory, with respect to the exercise
of the rights granted to Licensee under the Licensor Technology or the
Exploitation of any Licensed Compound or Licensed Product.

- 32 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

8.5.

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS Article 8
(REPRESENTATIONS, WARRANTIES, AND COVENANTS), NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF TITLE,
NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO THE LICENSOR MATERIALS, LICENSED COMPOUNDS,
LICENSED PRODUCTS, THE LICENSOR TECHNOLOGY, OR THE SUBJECT MATTER OF THIS
AGREEMENT. ANY INFORMATION PROVIDED BY LICENSOR OR ITS AFFILIATES IS MADE
AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS,
COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.

Article 9.

TERM; TERMINATION

9.1.

Term. This Agreement will become effective as of the Effective Date and will
continue in full force and effect unless earlier terminated pursuant to this
Article 9 (Term; Termination), until the expiration of the Royalty Term with
respect to all Licensed Products in all countries in the Territory. On a
Licensed Product-by-Licensed Product and country-by-country basis, effective
upon the expiration of the Royalty Term for a Licensed Product in a country (but
not upon any earlier termination of this Agreement for any other reason) and
subject to Licensee’s timely payment of all Payments due to Licensor with
respect to such Licensed Product in such country during the applicable Royalty
Term in accordance with Article 5 (Consideration and Financial Terms), the
license granted to Licensee in Section 2.1 (Exclusive License Grant) under the
Licensor Know-How will become fully-paid up, royalty-free, irrevocable and
perpetual in such country.

9.2.

Mutual Termination. This Agreement may be terminated by written agreement of
each Party.

9.3.

Termination at Will.  Licensee may terminate this Agreement at will, in its sole
discretion, in its entirety on not less than [*] prior written notice to
Licensor.

9.4.

Termination for Cause.  Either Party (the “Non-Breaching Party”) may, without
prejudice to any other remedies available to it at law or in equity, terminate
this Agreement in its entirety in the event the other Party (the “Breaching
Party”) has materially breached this Agreement, and such material breach has not
been cured (a) within [*] Business Days of receiving notice thereof with respect
to any breach of any undisputed payment obligation under this Agreement, and (b)
within [*] of receiving notice thereof with respect to any other breach (as
applicable, the “Cure Period”). The written notice describing the alleged
material breach will provide sufficient detail to put the Breaching Party on
notice of such material breach. Any termination of this Agreement pursuant to
this Section 9.4 (Termination for Cause) will become effective at the end of the
Cure Period, unless the Breaching Party has cured any such material breach prior
to the expiration of such Cure Period.

9.5.

Termination for Patent Challenges.  If Licensee, or any of Licensee’s Affiliates
or Sublicensees, directly, or indirectly through assistance granted to a Third
Party, commences any Challenge with respect to any Licensor Patent Right, then
Licensor may, in its sole discretion, upon written notice to Licensee terminate
this Agreement in its entirety, or, if at the time of such Challenge by Licensee
or any of its Affiliates or Sublicensees, Licensor is unable to so terminate
this Agreement under Applicable Law for any reason, then Licensor may, by
written notice to Licensee, [*] by [*]% (but only for [*]) so that [*] is
[*].  In addition, in any case, if Licensor so chooses upon any such

- 33 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Challenge, Licensor may bring any action against Licensee in any forum of
competent jurisdiction of Licensor’s choosing.

9.6.

Termination for an Insolvency Event.  Either Party may terminate this Agreement
in its entirety upon providing written notice to the other Party on or after the
time that such other Party makes a general assignment for the benefit of
creditors, files an insolvency petition in bankruptcy, petitions for or
acquiesces in the appointment of any receiver, trustee, or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization, adjustment of debt, dissolution,
liquidation, or any other similar proceeding for the release of financially
distressed debtors, or becomes a party to any proceeding or action of the type
described above, and such proceeding or action remains un-dismissed or un-stayed
for a period of more than 60 days.

9.7.

Effects of Termination.  All of the following effects of termination (but not
expiration) are in addition to the other rights and remedies that may be
available to either of the Parties under this Agreement and will not be
construed to limit any such rights or remedies.  In the event of any termination
of this Agreement for any reason:

 

9.7.1.

Reversion of Rights. All Licensed Compounds and Licensed Products and all rights
related thereto will revert to Licensor, including all rights under the Licensor
Technology, and Licensor will have the right, in its sole discretion, to Exploit
all Licensed Compounds and Licensed Products in the Field throughout the
Territory.

 

9.7.2.

Termination of Rights and Obligations. Subject to this Section 9.7 (Effects of
Termination) and Section 9.10 (Survival), all other rights and obligations of
the Parties under this Agreement will terminate.

 

9.7.3.

Assignment of Regulatory Submissions.  Licensee will and hereby does, and will
cause its Affiliates and its Sublicensees to, (a) effective as of the effective
date of termination, assign to Licensor all of its rights, title, and interests
in and to all Clinical Trial data, Regulatory Submissions, and Regulatory
Approvals applicable to any Licensed Compounds or Licensed Products and then
owned or otherwise Controlled by Licensee or any of its Affiliates or its
Sublicensees, and (b) to the extent assignment pursuant to clause (a) is delayed
or is not permitted by the applicable Regulatory Authority, permit Licensor to
cross-reference and rely upon any Clinical Trial data, Regulatory Submissions,
and Regulatory Approvals filed by Licensee or its Affiliates or Sublicensees
with respect to any Licensed Product. Licensee will take all reasonable steps
necessary to transfer, or will cause its Affiliates and Sublicensees to
transfer, ownership of all such assigned Regulatory Submissions and Regulatory
Approvals to Licensor, including submitting to each applicable Regulatory
Authority a letter or other necessary documentation (with a copy to Licensor)
notifying such Regulatory Authority of the transfer of such ownership of each
Regulatory Submission or Regulatory Approval.

 

9.7.4.

License Grant to Licensor.  Licensee will and hereby does, and will cause its
Affiliates and its Sublicensees to, effective as of the effective date of
termination, grant to Licensor an exclusive, fully paid-up, royalty-bearing (in
accordance with Section 9.7.5 (Royalty to Licensee)), worldwide, transferable,
perpetual, and irrevocable license and right of reference, with the right to
sublicense through multiple tiers, in and to any and all (a) Regulatory
Submissions and Regulatory Approvals applicable to any Licensed Compounds or
Licensed Products and owned or otherwise Controlled by Licensee or its
Affiliates or Sublicensees as of the effective date of termination that are not
assigned to

- 34 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Licensor pursuant to Section 9.7.3 (Assignment of Regulatory Submissions), and
(b) all Patent Rights and Know-How (i) invented, conceived, discovered, created,
or otherwise developed by or on behalf of Licensee or any Affiliate or
Sublicensee  in the performance of activities under this Agreement and that are
necessary or useful for the Exploitation of Licensed Compounds or Licensed
Products, or (ii) that have been or are being used by Licensee, its Affiliates
or Sublicensees to Exploit any Licensed Compound or Licensed Product prior to
and as of the effective date of termination; provided that, for purposes of this
clause (ii), Licensee shall not be required, prior to the effective date of
termination, to maintain licenses to, or preserve any, intellectual property
that had been used prior to the effective date of termination but which is no
longer being used as of the effective date of termination ((i) and (ii), the
“Licensee Grantback Technology”), in each case ((a) and (b)), to Exploit any
Licensed Compounds and Licensed Products (which license will be limited to the
extent necessary for any Sublicensee that has entered into a direct license
agreement with Licensor in accordance with Section 2.2.5 (Continuation of
Sublicenses Upon Termination of this Agreement) to exercise its rights under
such direct license for so long as such Sublicensee is granted such direct
license).  Notwithstanding the foregoing, Licensee shall retain sufficient
rights under the Licensee Grantback Technology for it and its Affiliates and
Sublicensees to carry out its and their post-termination rights and obligations
hereunder.  In addition to the royalties owed by Licensor to Licensee pursuant
to Section 9.7.5 (Royalty to Licensee), Licensor will reimburse Licensee for any
amounts owed by Licensee to Third Parties as a result of the grant of the
license to Licensor under, or Licensor’s practice of, the Licensee Grantback
Technology; provided that Licensor has been, at the time of termination of this
Agreement notified of the terms of such payment obligations to any such Third
Party, and, if Licensor notifies Licensee that it does not wish to have the
Intellectual Property Rights that are subject to such payment obligations
included in the Licensee Grantback Technology, then such Intellectual Property
Rights will be excluded from the Licensee Grantback Technology, and Licensor
will have no obligation to reimburse Licensee for any such payments. Licensee
agrees to execute, acknowledge, and deliver any further documents or instruments
and to perform all such other reasonable acts as may be necessary or appropriate
in order to effect such right of reference.  For clarity, clause (ii) of the
definition of Licensee Grantbank Technology excludes any Patent Rights or
Know-How that has been in-licensed by Licensee, its Affiliates or Sublicensees
from a non-Sublicensee or non-Subcontractor Third Party under a
non-sublicenseable license, provided that rights to such Patent Rights or
Know-How are commercially available or otherwise available to Licensor on
commercially reasonable terms and Licensor is actually able to obtain rights to
such Patent Rights or Know-How from such Third Party.  

 

9.7.5.

Royalty to Licensee. Licensor will pay to Licensee royalties on the Net Sales of
each Licensed Product in the Territory during the applicable Royalty Term for
such Licensed Product in each country, which royalties will be (a) [*]% of Net
Sales for each Licensed Product with respect to which the effective date of such
termination occurs after [*] for such Licensed Product, but prior to [*], and
(b) [*]% of Net Sales for each Licensed Product with respect to which the
effective date of such termination occurs after [*]. In such case, the
applicable terms of the definition of Net Sales, the definition of Royalty Term,
Section 5.5 (Royalty Payments), Section 5.7 (Payment Reports), Section 5.8
(Other Payments), Section 5.9 (No Refunds; Offsets), Section 5.10 (Exchange
Rate), Section 5.11 (Taxes), Section 5.12 (Audit), and Section 5.13 (Manner of
Payment; Late Payment) will apply mutatis mutandis with Licensor or its
Affiliates and sublicensees as the Party selling the Licensed Products and
making payments. On a Licensed Product-by-Licensed Product and

- 35 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

country-by-country basis, effective upon the expiration of the Royalty Term for
a Licensed Product in a country (but not upon any earlier termination of this
Agreement for any other reason), the license granted to Licensor in Section
9.7.4 (License Grant to Licensor) under the Know-How included in the Licensee
Grantback Technology will become fully-paid up, royalty-free, irrevocable and
perpetual in such country.  For the avoidance of doubt, if this Agreement is
terminated prior to [*], then Licensor will [*].

 

9.7.6.

Patent Information.  Licensee, if requested in writing by Licensor, will provide
(a) any and all material correspondence with the relevant Patent Offices
pertaining to the Licensee’s prosecution of any Licensor Patent Rights to the
extent not previously provided to Licensor during the course of the Agreement,
and (b) a report detailing the status as of the effective date of termination of
all Licensor Patent Rights that Licensee is Prosecuting or maintaining, and all
Patent Rights included in the Licensee Grantback Technology.

 

9.7.7.

Ongoing Clinical Trials.

 

(a)

Transfer to Licensor.  Unless expressly prohibited by any Regulatory Authority,
at Licensor’s written request, Licensee will and hereby does, and will cause its
Affiliates, and its Sublicensees to, transfer control of all Clinical Trials
involving any Licensed Products being conducted by or on behalf of Licensee, an
Affiliate, or a Sublicensee as of the effective date of termination to Licensor
or its Affiliates or a Third Party that is designated in writing by Licensor.
Licensee will continue to conduct such Clinical Trials, at Licensor’s cost,
until such transfer is completed in order to enable such transfer to be
completed without interruption of any such Clinical Trial (including the
assignment of all related Regulatory Submissions, Regulatory Approvals, and
investigator and other agreements relating to such Clinical Trials); provided
that Licensor will not have any obligation to continue any Clinical Trial unless
required by Applicable Law or under the terms of any agreement relating to such
Clinical Trial that Licensor agrees to assume. Licensor will pay all
out-of-pocket costs incurred by either Party to complete such Clinical Trials if
Licensor requests that such Clinical Trials be completed.

 

(b)

Licensee Wind-Down.  If Licensor does not elect to assume control of any such
Clinical Trials, then Licensee will responsibly wind-down any on-going Clinical
Trials of Licensed Products for which it has responsibility hereunder in which
patient dosing has commenced, in each case, in accordance with Applicable Law,
accepted pharmaceutical industry norms, ethical practices, and regulatory
requirements associated with discontinuing any Clinical Trial, which norms,
practices, or requirements may require Licensee to continue (and not wind-down)
a Clinical Trial for a Licensed Product. In addition, in such case, Licensee
will maintain the IND during any such wind-down period until the completion of
the wind-down of all Clinical Trials of Licensed Products, unless the IND has
been inactivated. In addition, Licensee will be responsible for any
out-of-pocket costs associated with such wind-down.  

 

9.7.8.

Licensee Knowledge Transfer; Inventory.  Licensee will provide all knowledge
transfer and other training to Licensor or its designated Affiliate or Third
Party as reasonably necessary for Licensor or such designated Affiliate or Third
Party to Exploit the Licensed Compounds and Licensed Products. In connection
with such transfer, Licensee will, at Licensor’s option in its sole discretion,
at the end of any post-termination Commercialization period pursuant to Section
9.7.10 (Further Sales) (a) transfer to

- 36 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Licensor or its designated Affiliate or Third Party, on an “as-is” basis, all
inventory of Licensed Compounds and Licensed Products and components and works
in process that are then held by or on behalf of Licensee with respect to the
Manufacture of Licensed Compounds and Licensed Products (if any), for a transfer
price equal to [*], or (b) destroy, at no cost to Licensor, all inventory of
Licensed Compounds and Licensed Products and components and works in process
that are held by or on behalf of Licensee with respect to the Manufacture of
Licensed Compounds and Licensed Products and that are not transferred to
Licensor or its designated Affiliate or Third Party pursuant to the foregoing
clause (a).  Licensor will bear the out-of-pocket costs associated with the
knowledge transfer and transfer of inventory set forth in this Section 9.7.8
(Licensee Knowledge Transfer) in the event of [*], and in the event of [*],
Licensee will bear such out-of-pocket costs.

 

9.7.9.

Selected Third Party Agreements.  At Licensor’s written request, Licensee will,
and cause its Affiliates and its Sublicensees to, assign to Licensor any
Selected Third Party Agreement related to any Licensed Compounds or Licensed
Products requested by Licensor, unless any Selected Third Party Agreement
expressly prohibits such assignment, in which case Licensee (or such Affiliate
or Sublicensee, as applicable) will cooperate with Licensor in all reasonable
respects to secure the consent of the applicable Third Party to such assignment.
If any such consent cannot be obtained with respect to a Selected Third Party
Agreement, then Licensee will, and cause its Affiliates and its Sublicensees to,
obtain for Licensor substantially all of the practical benefit and burden under
such Selected Third Party Agreement, including by (a) entering into appropriate
and reasonable alternative arrangements on terms agreeable to each of Licensor
and Licensee (or such Affiliate or Sublicensee, as applicable), and (b) subject
to the consent and control of Licensor, enforcing, at Licensor’s cost and
expense and for the account of Licensor, any and all rights of Licensee (or such
Affiliate or Sublicensee, as applicable) against the other party thereto arising
out of the breach or cancellation thereof by such other party or
otherwise.  Notwithstanding the foregoing, Licensee’s obligations under this
Section 9.7.9 (Selected Third Party Agreement) will not apply to any Selected
Third Party Agreements that are necessary for Licensee to exercise its
continuing right to sell the Licensed Products pursuant to Section 9.7.10
(Further Sales) until the expiration of such rights (at which time the
obligations under this Section 9.7.9 (Selected Third Party Agreement) will
apply).

 

9.7.10.

Further Sales. If this Agreement is terminated for any reason other than
termination by Licensor for Licensee’s material breach pursuant to Section 9.4
(Termination for Cause) or by Licensor for a Challenge pursuant to Section 9.5
(Termination for Patent Challenges), then for a period of up to [*] after the
effective date of such termination, (a) Licensee or its Affiliate or Sublicensee
will have the continued right to sell the Licensed Products in such country from
its inventory and the obligation to comply with the terms of this Agreement in
connection with such Commercialization, and (b) Licensee’s and its Affiliates’
and Sublicensees’ obligations under this Agreement with respect to all such
Licensed Product that Licensee or its Affiliates or Sublicensees sell, including
the obligation to remit Royalties to Licensor hereunder, will continue in full
force and effect during such period.

 

9.7.11.

Appointment as Exclusive Distributor. If any Licensed Products are being
Commercialized by Licensee in any country in the Territory as of the effective
date of termination, then, at Licensor’s election (in its sole discretion) on a
country-by-country basis in the Territory, subject to Licensee’s continuing
right to Commercialize pursuant to Section 9.7.10 (Further Sales), until such
time as all Regulatory Approvals (where

- 37 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

applicable) with respect to such Licensed Products in such country have been
assigned and transferred to Licensor, either (a) Licensee will, or will cause
its Affiliate or Sublicensee to, appoint Licensor or its designee as its
exclusive distributor of such Licensed Products in such country and grant
Licensor or its designee the right to appoint sub-distributors, to the extent
not prohibited by any written agreement between Licensee or any of its
Affiliates or Sublicensees and a Third Party, or (b) Licensee or its Affiliate
or Sublicensee will have the continued right to sell the Licensed Products in
such country from its inventory, and the obligation to comply with the terms of
this Agreement in connection with such Commercialization in such country, and
Licensee’s and its Affiliates’ and Sublicensees’ obligations under this
Agreement with respect to all such Licensed Product that Licensee or its
Affiliates or Sublicensees sell, including the obligation to remit Royalties to
Licensor hereunder, will continue in full force and effect during such period.

 

9.7.12.

Supply of Product.  At Licensor’s written request, Licensee will continue to use
commercially reasonable efforts to manufacture or cause to be manufactured and
to supply or cause to be supplied to Licensor such quantities of Licensed
Compounds and Licensed Products (in bulk drug substance, bulk drug product, or
finished drug product form, in each case to the extent Licensee manufactures or
has manufactured such form(s) at the time of termination) as Licensor indicates
in written forecasts and orders therefor from time-to-time at Licensee’s actual
cost of goods for such Licensed Compounds and Licensed Products plus [*]%, until
the earliest of (a) such time as Licensor has established an alternate,
validated source of supply for such Licensed Compounds and Licensed Products,
and Licensor is receiving supply from such alternative source, (b) [*] following
the effective date of termination of this Agreement and (c) if, at the time of
such termination, the manufacture of Licensed Compounds and Licensed Products is
being conducted by Third Party manufacturers on Licensee’s behalf and all such
agreements with such Third Parties can be assigned to Licensor (in whole or, if
such agreements relate to products other than Licensed Products, in relevant
part) and Licensor requests such assignment of such agreements, upon such
assignment to Licensor of all such agreements.  Licensor acknowledges and agrees
that the terms under which Licensee manufactures and supplies Licensed Compounds
and Licensed Products to Licensor hereunder will be subject to then existing
terms and conditions of Licensee’s agreements with its manufacturers and
suppliers.  

 

9.7.13.

Trademark License.  Effective as of the date of termination, Licensee hereby
grants and agrees to grant to Licensor a fully paid-up, royalty-free, worldwide,
transferable, sublicensable (through multiple tiers), perpetual, and irrevocable
license to use the Trademarks owned or otherwise Controlled by Licensee solely
identifying each Licensed Product (which will not include any of Licensee’s
housemarks) for the purpose of Commercializing the Licensed Product. In
addition, during the period commencing on the effective date of termination of
this Agreement and continuing until the date upon which (a) all Regulatory
Approvals have been assigned to Licensor, and (b) the applicable Regulatory
Authorities in each country in the Territory have approved, and Licensor (or its
designee) is prepared to Commercialize the Licensed Products under, new
packaging and labeling bearing Licensor’s housemarks (or its designees’
housemarks) and branding for each Licensed Product, Licensee hereby grants and
agrees to grant to Licensor a fully paid-up, royalty-free, worldwide,
transferable, sublicensable (through multiple tiers) license to use any Licensee
housemarks and branding that, as of the effective date of termination of this
Agreement, are included on the packaging and labeling of any Licensed Product
for the purpose of Commercializing the Licensed Products, provided that Licensor
complies

- 38 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

with any and all use guidelines applicable to such housemarks and branding that
are provided by Licensee from time to time; and provided further, that Licensee
shall only use such Licensee housemarks and branding pursuant to this Section
for so long as is reasonably necessary for Licensor to ensure a smooth
transition of commercialization of the Licensed Product and to comply with
Applicable Law, and Licensor shall use reasonable efforts to convert the
packaging and labeling of Licensed Product to Licensor’s housemarks and branding
as soon as practical following termination of this Agreement, consistent with
Licensor’s Commercialization needs and Applicable Law.

 

9.7.14.

Further Assistance.  Licensee will, and will cause its Affiliates and
Sublicensees to, provide any other assistance or take any other actions, in each
case reasonably requested by Licensor, as necessary to transfer to Licensor the
Exploitation of the Licensed Compounds and Licensed Products, and will execute
all documents as may be reasonably requested by Licensor in order to give effect
to this Section 9.7 (Effects of Termination).

9.8.

Accrued Rights.  Expiration or termination of this Agreement will not relieve
the Parties of any liability that accrued hereunder prior to the effective date
of such expiration or termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, and any such termination will be without prejudice
to the rights of either Party against the other. The remedies provided in this
Article 9 (Term; Termination) are not exclusive of any other remedies that a
Party may have in law or equity. Without limiting the generality of the
foregoing, upon expiration or termination of this Agreement Licensee will pay to
Licensor all amounts due under this Agreement to Licensor as of the effective
date of termination or expiration within 30 days following such effective date
of termination or expiration.  All payments made pursuant to this Section 9.8
(Accrued Rights) will be non-creditable and non-refundable.

9.9.

No Waiver.  The right of a Party to terminate this Agreement, as provided in
this Article 9 (Term; Termination), will not be affected in any way by its
waiver or failure to take action with respect to any prior default.

9.10.

Survival.  The provisions of Section 2.4 (Retained Rights), Section 3.3
(Licensor Technology Disclaimer), Section 5.8 (Other Payments), Section 5.9 (No
Refunds; Offsets), Section 5.10 (Exchange Rate), Section 5.11 (Taxes), Section
5.12 (Audit), Section 5.13 (Manner of Payment; Late Payment), Article 6
(Intellectual Property Rights), Article 7 (Confidentiality), Article 8
(Representations, Warranties, and Covenants), Article 9 (Term; Termination),
Article 10 (Dispute Resolution), Article 11 (Indemnification; Insurance), and
Article 12 (Miscellaneous) will survive expiration or termination of this
Agreement.

Article 10.

DISPUTE RESOLUTION  

10.1.

Exclusive Dispute Resolution Mechanism.  The Parties agree that the procedures
set forth in this Article 10 (Dispute Resolution) will be the exclusive
mechanism for resolving disputes, actions, claims, controversies, suits, or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof between the Parties
(each, a “Dispute,” and collectively, the “Disputes”).

10.2.

Resolution by Executive Officers.  In the event of any Dispute the Parties will
first attempt in good faith to resolve such Dispute by negotiation and
consultation between themselves on an informal basis for a period of [*]
Business Days after receipt of written notice of such Dispute by a Party.  If
such Dispute is not resolved within such [*] Business Day period, then either
Party may,

- 39 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

by written notice to the other Party, refer the Dispute to the senior executive
officer (or his or her delegate) (each, an “Executive Officer”) of the other
Party for attempted resolution by good faith negotiation within [*] after such
notice is received. Each Party may, in its sole discretion, seek resolution of
any and all Disputes that are not resolved under this Section 10.2 (Resolution
by Executive Officers) in accordance with Section 10.3 (Litigation).  

10.3.

Litigation.  Any unresolved Dispute which was subject to Section 10.2
(Resolution by Executive Officers) must be brought exclusively in a court of
competent jurisdiction, federal or state, located in the State of New York, and
in no other jurisdiction. Each Party hereby consents to personal jurisdiction
and venue in, and agrees to service of process issued or authorized by, such
court.

10.4.

Jurisdiction.  Each Party to this Agreement, by its execution hereof, (a) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and state courts located in New
York, New York for the purpose of any and all unresolved Disputes which were
subject to Section 10.2 (Resolution by Execution Officers), (b) hereby waives to
the extent not prohibited by Applicable Law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts in such jurisdiction should be
dismissed on grounds of forum non conveniens, should be transferred to any court
other than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (c) hereby agrees not to commence any such
action other than before one of the above-named courts nor to make any motion or
take any other action seeking or intending to cause the transfer or removal of
any such action to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise.  Notwithstanding anything to the
contrary set forth in this Agreement, application may be made to any court of
competent jurisdiction with respect to the enforcement of any judgment or award.

10.5.

Injunctive Relief.  Notwithstanding anything to the contrary set forth in this
Agreement, in the event of an actual or threatened breach hereunder, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) in any court or other forum,
without first submitting to the dispute resolution procedures set forth in
Section 10.2 (Resolution by Executive Officers).

10.6.

Waiver of Right to Jury Trial.  IN CONNECTION WITH THE PARTIES’ RIGHTS UNDER
SECTION 10.3 (LITIGATION), EACH PARTY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER APPLIES TO ANY
ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

Article 11.

INDEMNIFICATION; INSURANCE

11.1.

Indemnification by Licensee.  Licensee hereby agrees to defend, indemnify, and
hold harmless Licensor and its Affiliates, and each of their respective
directors, officers, employees, agents, and representatives (each, a “Licensor
Indemnitee”) from and against any and all claims, suits, actions, demands, or
other proceedings brought by any Third Party (each, a “Claim”) and all
liabilities, expenses, damages, or losses, including reasonable legal expense
and attorneys’ fees (collectively,

- 40 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Losses”), to which any Licensor Indemnitee may become subject as a result of
any such Claim to the extent such Claim arises or results from: (a) the practice
by Licensee or its Affiliates or Sublicensees under any license granted to it
under Section 2.1 (Exclusive License Grant) or the use of any Licensor Materials
provided to Licensee hereunder; (b) the Exploitation of the Licensor Materials,
Licensed Compounds, or Licensed Products by or on behalf of Licensee, or its
Affiliates, Subcontractors, or Sublicensees, including any Claim related to any
product liability, personal injury, or death caused by any Licensed Compound or
Licensed Product; (c) the breach by Licensee of any warranty, representation,
covenant, or agreement made by Licensee in this Agreement; (d) the fraud,
negligence, or willful misconduct of Licensee, or its Affiliates,
Subcontractors, or Sublicensees, or any officer, director, employee, agent, or
representative thereof; or (e) the failure to comply with Applicable Law by or
on behalf of Licensee under this Agreement or in connection with the
Exploitation of any Licensed Compound or Licensed Product; except, with respect
to each of subsections (a) through (e), to the extent such Losses arise directly
or indirectly from the fraud, negligence, or willful misconduct of any Licensor
Indemnitee or breach of this Agreement by Licensor.

11.2.

Indemnification by Licensor.  Licensor hereby agrees to defend, indemnify, and
hold harmless Licensee and its Affiliates and each of their respective
directors, officers, employees, agents, and representatives (each, a “Licensee
Indemnitee”) from and against any and all Claims and all Losses to which any
Licensee Indemnitee may incur, suffer, or be required to pay, or may become
subject as a result of, or arising in connection with, any Claim to the extent
such Claims arise or result from: (a) the breach by Licensor of any warranty,
representation, covenant, or agreement made by Licensor in this Agreement; (b)
the fraud, negligence, or willful misconduct of Licensor or its Affiliates, or
any officer, director, employee, agent or representative thereof; (c) the
Exploitation of the Licensed Compounds or Licensed Products following the
effective date of termination of this Agreement by or on behalf of Licensor, or
its Affiliates, subcontractors, or licensees (other than Licensee), including
any Claim related to any product liability, personal injury, or death caused by
any Licensed Compound or Licensed Product, except with respect to any Losses
arising from any failure of any Licensed Compound or Licensed Product
manufactured or supplied to Licensor pursuant to Section 9.7.12 to meet
applicable specifications, or any adulteration, misbranding, or other defect in
any such Licensed Compounds or Licensed Products; or (d) the failure to comply
with Applicable Law by or on behalf of Licensor under this Agreement or in
connection with the Exploitation of any Licensed Compound or Licensed Product;
except, with respect to each of subsections (a) through (d), to the extent such
Losses result from the fraud, negligence, or willful misconduct of any Licensee
Indemnitee or breach of this Agreement by Licensee.

11.3.

Indemnification Procedures.

 

11.3.1.

Notice. Promptly after a Licensor Indemnitee or a Licensee Indemnitee (each, an
“Indemnitee”) receives notice of a pending or threatened Claim, such Indemnitee
will give written notice of the Claim to the Party from whom the Indemnitee is
entitled to receive indemnification pursuant to Section 11.1 (Indemnification by
Licensee) or Section 11.2 (Indemnification by Licensor), as applicable (the
“Indemnifying Party”).  However, an Indemnitee’s delay in providing or failure
to provide such notice will not relieve the Indemnifying Party of its
indemnification obligations, except to the extent it can demonstrate prejudice
due to the delay or lack of notice.

 

11.3.2.

Defense. Upon receipt of notice under Section 11.3.1 (Notice) from the
Indemnitee, the Indemnifying Party will have the duty to either compromise or
defend, at its own expense and by counsel (reasonably satisfactory to
Indemnitee), such Claim.  The Indemnifying

- 41 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Party will promptly (and in any event not more than [*] after receipt of the
Indemnitee’s original notice) notify the Indemnitee in writing that it
acknowledges its obligation to indemnify the Indemnitee with respect to the
Claim pursuant to this Article 11 (Indemnification; Insurance) and of its
intention either to compromise or defend such Claim. Once the Indemnifying Party
gives such notice to the Indemnitee, (a) the Indemnifying Party will have the
right to control the defense and settlement of such Claim, subject to this
Section 11.3 (Indemnification Procedures) and (b) the Indemnifying Party is not
liable to the Indemnitee for the fees of other counsel or any other expenses
subsequently incurred by the Indemnitee in connection with such defense, other
than the Indemnitee’s reasonable expenses of investigation and cooperation. Any
Indemnitee will be entitled to participate in, but not control, the defense of
any Claim and to retain counsel of its choice for such purpose; provided that
such retention will be at the Indemnitee’s own cost and expense unless (i) the
Indemnifying Party has failed to assume the defense and retain counsel in
accordance with this Section 11.3.2 (Defense) (in which case the indemnified
Party will control the defense at the Indemnifying Party’s cost and expense), or
(ii) the interests of the Indemnitee and the Indemnifying Party with respect to
such Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under any legal requirement, ethical rules, or equitable
principles.

 

11.3.3.

Cooperation.  The Indemnitee will cooperate fully with the Indemnifying Party
and its legal representatives in the investigation and defense of any Claim. The
Indemnifying Party will keep the Indemnitee informed on a reasonable and timely
basis as to the status of such Claim (to the extent the Indemnitee is not
participating in the defense of such Claim) and conduct the defense of such
Claim in a prudent manner.

11.4.

Settlement.  If an Indemnifying Party assumes the defense of a Claim, then no
compromise or settlement of such Claim may be effected by the Indemnifying Party
without the Indemnitee’s written consent (which consent will not be unreasonably
withheld), unless: (a) there is no finding or admission of any violation of law
or any violation of the rights of any person and no effect on any other claims
that may be made against the Indemnitee; (b) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party; and (c) the
Indemnitee’s rights under this Agreement are not adversely affected.  If the
Indemnifying Party fails to assume defense of a Claim within a reasonable time,
then the Indemnitee may settle such Claim on such terms as it deems appropriate
with the consent of the Indemnifying Party (which consent will not be
unreasonably withheld), and the Indemnifying Party will be obligated to
indemnify the Indemnitee for such settlement as provided in this Article 11
(Indemnification; Insurance).

11.5.

Insurance.  Licensee, at its own expense, will maintain liability insurance in
an amount consistent with industry standards during the Term, but in no event
will such insurance be in an amount less than $[*] per occurrence and annual
aggregate during the Term. In addition, during the term of Commercialization of
any Licensed Product and for a period of at least 5 years thereafter, Licensee
will maintain product liability insurance in an amount not less than $[*] per
occurrence and annual aggregate. Licensee will maintain clinical trial insurance
in compliance with all Applicable Law pertaining to the jurisdictions in which
such Clinical Trials are conducted. Licensee will provide a certificate of
insurance evidencing such coverage to Licensor on the Effective Date, and will
maintain Licensor as an additional insured.  Licensee will notify Licensor 30
days in advance of cancelation of any such insurance.

- 42 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Article 12.

Miscellaneous

12.1.

Notice.  Any notice, request, or other communication permitted or required under
this Agreement will be in writing, will refer specifically to this Agreement and
will be hand delivered or sent by a recognized overnight delivery service,
expenses prepaid, or by facsimile (with transmission confirmed), to the
following addresses or to such other addresses as a Party may designate by
written notice in accordance with this Section 12.1 (Notice):

If to Licensor:

Vitae Pharmaceuticals, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: General Counsel

Facsimile: (862) 261-7923

Copy to:

Allergan, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: General Counsel

Facsimile: (862) 261-7923

Copy to (which will not constitute notice):

Ropes & Gray LLP

800 Boylston Street; Prudential Tower

Boston, MA 02199

Attention:  Marc A. Rubenstein

Facsimile: (617) 235-0706

If to Licensee:

Syndax Pharmaceuticals, Inc.

35 Gatehouse Drive, Building D, Floor 3

Waltham, MA  02451

Attention: President

Facsimile: (781) 419-1420

Copy to:

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA  94303

Attention:  Shane R. Albright

Facsimile: (650) 687-9295

- 43 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

12.2.

Non-Solicit.  Licensee, without the prior written consent of Licensor, during
the Term, will not solicit, induce, encourage, or participate in soliciting,
inducing, or encouraging any employee of Licensor, or any of its Affiliates, in
each case who have been [*] in the [*] prior to [*], to terminate his or her
relationship with Licensor or Licensor’s Affiliate and accept employment with
Licensee. An offer of employment to an employee of Licensor by Licensee which
results directly from unsolicited responses to general advertisements for
employment or from an unsolicited inquiry by such employee will not be a
violation of this provision.

12.3.

Designation of Affiliates.  Subject to Section 2.2 (Sublicense Rights), each
Party may discharge any obligations and exercise any rights hereunder through
delegation of its obligations or rights to any of its Affiliates, but only for
so long as such Person remains an Affiliate of such Party for purposes of this
Agreement.  Each Party hereby guarantees the performance by its Affiliates of
such Party’s obligations under this Agreement, and will cause its Affiliates to
comply with the provisions of this Agreement in connection with such
performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement will be a breach by such Party, and the other
Party may proceed directly against such Party without any obligation to first
proceed against such Party’s Affiliate.

12.4.

Assignment.  Neither Party may assign or transfer this Agreement or any rights
or obligations hereunder without the prior written consent of the other Party
(such consent not to be unreasonably withheld), except that: (a) each Party may
assign its rights and obligations under this Agreement in whole or in part to
one or more of its Affiliates without the consent of, but upon written notice
to, the other Party; (b) each Party may assign this Agreement in connection with
the sale or other transfer of all or substantially all of the assets of the
business to which this Agreement relates (whether such transaction occurs by way
of a sale of assets, merger, consolidation or similar transaction); and (c)
Licensor may assign its right to receive payments under this Agreement as part
of a royalty factoring transaction.  Any successor or assignee of rights or
obligations permitted hereunder will, in writing to the other Party, expressly
assume performance of such rights or obligations.  Any permitted assignment will
be binding on the successors of the assigning Party.  Any assignment or
attempted assignment by either Party in violation of the terms of this Section
12.4 (Assignment) will be null, void, and of no legal effect.  

12.5.

Limitation of Liability.  EXCEPT WITH RESPECT TO (a) Article 7
(CONFIDENTIALITY), (b) A CLAIM FOR GROSS NEGLIGENCE, FRAUD, OR WILLFUL
MISCONDUCT, (c) A CLAIM BY EITHER PARTY THAT THE OTHER PARTY IS INFRINGING ANY
INTELLECTUAL PROPERTY RIGHTS OF THE CLAIMING PARTY THAT ARE LICENSED TO SUCH
OTHER PARTY UNDER THIS AGREEMENT AS A RESULT OF SUCH OTHER PARTY’S OR ANY OF ITS
AFFILIATES EXPLOITING SUCH INTELLECTUAL PROPERTY RIGHTS OUTSIDE THE SCOPE OF THE
LICENSE GRANTED IN THIS AGREEMENT, OR (d) A CLAIM FOR INDEMNIFICATION PURSUANT
TO Article 11 (INDEMNIFICATION; INSURANCE), NEITHER PARTY NOR ANY OF ITS
AFFILIATES WILL BE LIABLE UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY LOST PROFITS, SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER.

12.6.

[*]  

12.7.

Severability.  If any one or more of the provisions of this Agreement is held to
be invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision will be considered severed from this
Agreement and will not serve to invalidate any

- 44 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

remaining provisions hereof.  The Parties will make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

12.8.

Waiver and Non-Exclusion of Remedies.  Any term or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but no such waiver will be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition.  The
waiver by either Party of any right hereunder or of the failure to perform or of
a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by such other Party whether of a
similar nature or otherwise.  The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by Applicable
Law or otherwise available except as expressly set forth herein.

12.9.

Relationship of the Parties.  It is expressly agreed that Licensor, on the one
hand, and Licensee, on the other hand, will be independent contractors and that
the relationship between the two Parties will not constitute a partnership,
joint venture, or agency.  Neither Licensor nor Licensee will have the authority
to make any statements, representations or commitments of any kind, or to take
any action which will be binding on the other, without the prior written consent
of the other Party to do so.  All persons employed by a Party will be employees
of that Party and not of the other Party and all expenses and obligations
incurred by reason of such employment will be for the account and expense of
such Party.

12.10.

No Third Party Beneficiaries.  The warranties and agreements set forth in this
Agreement are for the sole benefit of each Party and their respective
Affiliates, successors, and permitted assigns, and such warranties and
agreements will not be construed as conferring any rights to any other Persons
other than, with respect to the Parties’ obligations in Section 11.1
(Indemnification by Licensee) and Section 11.2 (Indemnification by Licensor),
the other Persons expressly referenced as indemnitees thereunder.

12.11.

Construction; Rules of Construction.  Interpretation of this Agreement will be
governed by the following rules of construction: (a) words in the singular will
be held to include the plural and vice versa, and words of one gender will be
held to include the other gender as the context requires; (b) references to the
terms “Section”, “Exhibit”, or “Schedule” are to a Section, Exhibit, or Schedule
of this Agreement unless otherwise specified; (c) the terms “hereof”, “hereby”,
“hereto”, and derivative or similar words refer to this entire Agreement; (d)
references to “$” or “Dollars” will mean the currency of the United States and
all references to “€” or “Euros” will mean the currency of the European Union;
(e) the word “including” and words of similar import when used in this Agreement
will mean “including without limitation,” unless otherwise specified; (f) the
word “or” will not be exclusive; (g) references to “written” or “in writing”
include in electronic form; (h) the titles and headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement; (i) each of the Parties has
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or burdening either Party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement; (j) the word “shall” will be construed to have the same meaning and
effect as the word “will”; (k) references to “days” will mean calendar days,
unless otherwise specified; and (l) a reference to any Person includes such
Person’s successors and permitted assigns.

12.12.

Governing Law.  This Agreement was prepared in the English language, which
language will govern the interpretation of, and any Dispute regarding, the terms
of this Agreement.  This

- 45 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Agreement and all Disputes arising out of or related to this Agreement or any
breach hereof will be governed by and construed under the laws of the State of
New York, without giving effect to any choice of law principles that would
require the application of the laws of a different state.

12.13.

Entire Agreement.  This Agreement, including the Exhibits and Schedules hereto,
together with the Confidential Disclosure Agreement dated [*] by and between the
Licensee and Allergan (the “CDA”), sets forth the complete, final, and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions, and understandings between the Parties with respect
to the subject matter hereof and supersedes, as of the Effective Date, all prior
agreements and understandings between the Parties with respect to the subject
matter hereof.  There are no covenants, promises, agreements, warranties,
representations, conditions, or understandings, either oral or written, between
the Parties other than as are set forth herein and in the CDA.  No subsequent
alteration, amendment, change, or addition to this Agreement will be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.  In the event of any inconsistency between the body of this
Agreement and the Exhibits or Schedules to this Agreement or any subsequent
agreements ancillary to this Agreement, unless otherwise expressly stated to the
contrary in such Exhibit or subsequent ancillary agreement, the terms contained
in this Agreement will control.

12.14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. This Agreement may be executed by facsimile, .pdf,
or other electronically transmitted signatures and such signatures will be
deemed to bind each Party hereto as if they were the original signatures.

{Signature Page Follows}

 

 

 

 

- 46 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

VITAE PHARMACEUTICALS, INC.

 

SYNDAX PHARMACEUTICALS, INC.

By:

/s/ A. Robert D. Bailey

 

By:

/s/ Luke J. Albrecht

 

Name: A. Robert D. Bailey

 

 

Name:  Luke J. Albrecht

 

Title:    President

 

 

Title:    General Counsel & Corporate Secretary

 

 

ALLERGAN, INC. (Solely for the purposes of [*])

By:

/s/ A. Robert D. Bailey

 

Name: A. Robert D. Bailey

 

Title:    President

 

 

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule 1.59

 

Licensor Patent Rights

 

FR Ref. No.

Application Number

Filing Date

Jurisdiction

[*]

[*]

[*]

[*]

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule 3.1(a)

 

Licensed Compound Inventory

 

Compound Name

BATCH

Amount

Units

[*]

[*]

[*]

[*]

 

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule 3.1(b)

 

Other Materials

 

[*]

 

 

 

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule 4.3

 

Development Plan

[*]

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Schedule 5.2

 

Patent Expenses

 

[*]

 

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Schedule 8.2

 

Disclosure Schedule

 

 

[*]

 

[*] = One page of confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.